Case 8:19-cv-01528-JVS-DFM Document 110 Filed 07/13/20 Page 1 of 82 Page ID #:2084


    1   KILPATRICK TOWNSEND & STOCKTON LLP
        KOLLIN J. ZIMMERMANN (State Bar No. 273092)
    2   kzimmermann@kilpatricktownsend.com
        1801 Century Park East, Suite 2300
    3   Los Angeles, California 90067
        Telephone: (310) 248-3830
    4   Facsimile: (310) 860-0363
    5
        J. DAVID MAYBERRY (admitted Pro Hac Vice)
    6   dmayberry@kilpatricktownsend.com
        The Grace Building
    7   1114 Avenue of the Americas
        New York, New York 10036
    8   Telephone: (212) 775-8700
        Facsimile: (212) 775-8800
    9
        MARK H. REEVES (admitted Pro Hac Vice)
   10   mreeves@kilpatricktownsend.com
   11
        Enterprise Mill
        1450 Greene Street, Suite 230
   12   Augusta, Georgia 30901
        Telephone: (706) 823-4206
   13   Facsimile: (706) 828-4488
   14
        Attorneys for Defendants
   15   HONEY BAKED HAM COMPANY LLC and
        HBH LICENSING, LLC
   16

   17                     UNITED STATES DISTRICT COURT
                     FOR THE CENTRAL DISTRICT OF CALIFORNIA
   18                          SOUTHERN DIVISION
   19   HONEY BAKED HAM INC., a                       CASE NO.: 8:19-CV-01528-JVS
        California corporation,                       (DFMx)
   20
              Plaintiff/Counterclaim                  DEFENDANTS’ ANSWER TO
   21         Defendant,                              PLAINTIFF’S FIRST AMENDED
   22         v.                                      COMPLAINT FOR INJUNCTIVE
                                                      RELIEF, AND FIRST AMENDED
   23   HONEY BAKED HAM COMPANY                       COUNTERCLAIMS
        LLC, a Delaware limited liability
   24   company, and HBH LICENSING,                   Assigned to the Hon. James V. Selna
        LLC, a Georgia limited liability              Courtroom 10C
   25   company,
                                                      First Amended Complaint filed:
   26         Defendants/Counterclaim                 May 22, 2020
              Plaintiffs.
   27

   28                                             1
                                                                CASE NO. 8:19-CV-01528 JVS (DFMx)
        `
                                       DEFENDANTS’ ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT
                                       FOR INJUNCTIVE RELIEF, AND AMENDED COUNTERCLAIMS
Case 8:19-cv-01528-JVS-DFM Document 110 Filed 07/13/20 Page 2 of 82 Page ID #:2085


    1         Defendants Honey Baked Ham Company, LLC (Honey Baked USA), and
    2   HBH Licensing, LLC (HBH Licensing) (collectively, the Defendants), by their
    3   undersigned attorneys, answer the allegations of the First Amended Complaint for
    4   Injunctive Relief (FAC, Doc. 92) filed by Plaintiff Honey Baked Ham, Inc. (Plaintiff
    5   or Honey Baked California) as follows:
    6                                 NATURE OF ACTION
    7         1.     The Defendants admit the allegations in paragraph 1 of the FAC.
    8         2.     The Defendants admit that the Plaintiff has, subject to the terms and
    9   conditions set forth in the License Agreement, an apparently true and correct copy of
   10   which is filed with the Court as Exhibit A to the FAC (Doc. 92-1), the exclusive right
   11   to operate or license others to operate retail specialty stores and/or cafes using the
   12   Honey Baked Ham Brand (HBH Brand or Brand) in the State of California. The
   13   License Agreement speaks for itself and is the best evidence of its contents, and the
   14   Defendants deny any characterization of that document that is inconsistent with its
   15   contents. The Defendants deny the remaining allegations in paragraph 2 of the FAC.
   16         3.     The Defendants deny the allegations in paragraph 3 of the FAC.
   17         4.     The Defendants deny the allegations in paragraph 4 of the FAC.
   18                                        PARTIES
   19         5.     The Defendants lack information sufficient to form a belief as to the
   20   truth of the allegations contained in paragraph 5 of the FAC and deny those
   21   allegations on that basis.
   22         6.     The Defendants admit the allegations in paragraph 6 of the FAC.
   23         7.     The Defendants admit that Defendant HBH Licensing is a Georgia
   24   limited liability company with its principal place of business at the same address as
   25   Honey Baked USA, that HBH Licensing is a wholly owned subsidiary of Honey
   26   Baked USA, and that HBH Licensing shares office space with Honey Baked USA.
   27   The Defendants deny any remaining allegations in paragraph 7 of the FAC.
   28                                             2
                                                                CASE NO. 8:19-CV-01528 JVS (DFMx)
                                       DEFENDANTS’ ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT
                                       FOR INJUNCTIVE RELIEF, AND AMENDED COUNTERCLAIMS
Case 8:19-cv-01528-JVS-DFM Document 110 Filed 07/13/20 Page 3 of 82 Page ID #:2086


    1                              JURISDICTION AND VENUE
    2         8.     The allegations contained in Paragraph 8 of the FAC are legal
    3   conclusions to which no response is required. Nevertheless, the Defendants
    4   affirmatively state that they do not contest this Court’s subject-matter jurisdiction.
    5         9.     The Defendants admit that the value of the injunctive relief that the
    6   Plaintiff seeks satisfies the jurisdictional threshold of $75,000. The Defendants
    7   affirmatively deny that the Plaintiff is entitled to any of the relief that it seeks,
    8   including but not limited to attorneys’ fees and costs.
    9         10.    The allegations contained in paragraph 10 of the FAC are legal
   10   conclusions to which no response is required. Nevertheless, the Defendants
   11   affirmatively state that they do not contest this Court’s personal jurisdiction over
   12   Honey Baked USA.
   13         11.      The allegations contained in paragraph 11 of the FAC are legal
   14   conclusions to which no response is required. Nevertheless, the Defendants
   15   affirmatively state that they do not contest this Court’s personal jurisdiction over
   16   HBH Licensing.
   17         12.    The allegations contained in paragraph 12 of the FAC are legal
   18   conclusions to which no response is required. Nevertheless, the Defendants
   19   affirmatively state that they do not contest that venue is proper.
   20                               FACTUAL BACKGROUND
   21   I.    Brief History of the Honey Baked Ham Brand and Online Distribution1
   22         13.    The Defendants admit the Honey Baked Ham brand dates from at least
   23   1957 when founder Harry J. Hoenselaar obtained a patent covering his spiral ham
   24

   25   1
          For the sake of clarity and ease of reference, the Defendants have included the
   26   section headings used in the FAC. This in no way implies the Defendants’ agreement
        with the frequently argumentative, misleading, and inaccurate characterizations set
   27   forth in those headings.
   28                                               3
                                                                  CASE NO. 8:19-CV-01528 JVS (DFMx)
                                         DEFENDANTS’ ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT
                                         FOR INJUNCTIVE RELIEF, AND AMENDED COUNTERCLAIMS
Case 8:19-cv-01528-JVS-DFM Document 110 Filed 07/13/20 Page 4 of 82 Page ID #:2087


    1   slicing machine and acquired the first Honey Baked Ham store in Detroit Michigan.
    2   The Defendants admit the Brand has expanded is now distributed nationwide via
    3   retail stores and online sales. The Defendants deny the remaining allegations in
    4   paragraph 13 of the FAC.
    5          14.   The Defendants admit that as the Brand expanded nationwide, the HBH
    6   Brand business was allocated among the Honey Baked Ham founder’s children, who
    7   operated the business in different regions. The Defendants deny the remaining
    8   allegations in paragraph 14 of the FAC.
    9          15.   The Defendants admit that the Plaintiff, directly or through a
   10   predecessor, has been granted a series of exclusive licenses to operate or license the
   11   operation of specialty retail stores and/or cafes operating under the HBH Brand in
   12   California. The Defendants deny the remaining allegations in paragraph 15 of the
   13   FAC.
   14          16.   The Defendants admit that, effective in 1988, ownership of the HBH
   15   Brand and related assets were transferred to HBH Limited Partnership, a Michigan
   16   limited partnership, which became the licensor to entities owned by four families
   17   descended from the founder and to Plaintiff. The Defendants deny the remaining
   18   allegations in paragraph 16 of the FAC.
   19          17.   The Defendants admit that each licensee of the HBH Brand distributed
   20   printed paper catalogs to promote sales of HBH Brand products by mail order before
   21   the advent of the Internet, and later each licensee, with the approval of Licensor and
   22   subject to its control, developed online catalogue websites. The Defendants deny the
   23   remaining allegations in paragraph 17 of the FAC.
   24          18.   The Defendants admit that HBH Limited Partnership developed a
   25   website at www.honeybaked.com, referred to in License Agreement and the FAC as
   26   the National Website, to act as a gateway for online shopping inquiries regarding
   27   HBH Brand products and for other reasons. The Defendants admit that the National
   28                                             4
                                                                CASE NO. 8:19-CV-01528 JVS (DFMx)
                                       DEFENDANTS’ ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT
                                       FOR INJUNCTIVE RELIEF, AND AMENDED COUNTERCLAIMS
Case 8:19-cv-01528-JVS-DFM Document 110 Filed 07/13/20 Page 5 of 82 Page ID #:2088


    1   Website included a state selector that redirected customers to regional websites based
    2   on the customer’s interaction with the state selector. The Defendants admit that a
    3   customer who selected California in the National Website’s state selector would have
    4   been redirected to Honey Baked California’s catalogue website. The Defendants
    5   admit that HBH Limited Partnership did not make any retail sales itself. The
    6   Defendants deny all remaining allegations in paragraph 18 of the FAC.
    7          19.    The Defendants admit that HBH Limited Partnership required its
    8   licensees to include “noindex” instructions in their individual websites to attempt to
    9   prevent Internet search engines from listing the individual catalogue websites in
   10   search results. The Defendants deny all remaining allegations in paragraph 19 of the
   11   FAC.
   12          20.    Paragraph 20 of the FAC attributes quotes to Honey Baked USA without
   13   identifying the alleged source of the quoted material. For that reason, the Defendants
   14   are unable to verify the accuracy of the alleged quotes and deny their accuracy on that
   15   basis. The Defendants deny the remaining allegations in paragraph 20 of the FAC.
   16          21.    The Defendants lack information sufficient to form a belief as to the
   17   accuracy of the allegations in paragraph 21 of the FAC and deny those allegations on
   18   that basis.
   19          22.    The Defendants deny the allegations in paragraph 22 of the FAC.
   20          23.    The Defendants admit that each licensee of the HBH Brand managed its
   21   own pricing, orders, and inventory. The Defendants admit that certain products
   22   bearing the HBH Brand have a lengthy production process and cyclical market. The
   23   Defendants admit that the production of half and whole hams ranging from six to
   24   sixteen pounds can takes months to complete. The Defendants lack information
   25   sufficient to form a belief as to the remaining allegations in paragraph 23 of the FAC
   26   and deny those allegations on that basis.
   27

   28                                               5
                                                                 CASE NO. 8:19-CV-01528 JVS (DFMx)
                                        DEFENDANTS’ ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT
                                        FOR INJUNCTIVE RELIEF, AND AMENDED COUNTERCLAIMS
Case 8:19-cv-01528-JVS-DFM Document 110 Filed 07/13/20 Page 6 of 82 Page ID #:2089


    1   II.   Plaintiff’s License Agreement
    2         24.     The Defendants admit that the Plaintiff entered into its current License
    3   Agreement with HBH Limited Partnership as licensor effective July 1, 2015, and that
    4   what appears to be a true and correct copy of that License Agreement is attached to
    5   the FAC as Exhibit A. The Defendants deny all remaining allegations in paragraph 24
    6   of the FAC.
    7         25.     The Defendants admit that the words appearing in quotation marks in
    8   paragraph 25 of the FAC, excluding the addition of the word “conduct” as denoted by
    9   the inclusion of brackets in the FAC, constitute accurate but incomplete quotations of
   10   the cited provisions of the License Agreement. The License Agreement speaks for
   11   itself and is the best evidence of its contents, and the Defendants deny any
   12   characterization of the document that is inconsistent with its contents. The
   13   Defendants deny all remaining allegations in paragraph 25 of the FAC, specifically
   14   including but not limited to any allegation that the License Agreement gives the
   15   Plaintiff an exclusive right to make online sales to customers in California.
   16         26.     The Defendants admit that the Plaintiff uses the domain name
   17   shophoneybaked.com for online sales and other purposes. The Defendants deny that
   18   the Plaintiff has used that domain name with approval of HBH Limited Partnership
   19   and without objection from HBH Licensing. The Defendants deny that the Plaintiff’s
   20   online sales have at all times been in substantial compliance with the requirements of
   21   § 6(b)(xi) of the License Agreement.
   22         27.     The Defendants admit that the words appearing in quotation marks in
   23   paragraph 27 of the FAC constitute accurate but incomplete quotations of the cited
   24   provision of the License Agreement. The License Agreement speaks for itself and is
   25   the best evidence of its contents, and the Defendants deny any characterization of the
   26   document that is inconsistent with its contents. The Defendants deny any and all
   27   remaining allegations in paragraph 27 of the FAC, specifically including but not
   28                                              6
                                                                 CASE NO. 8:19-CV-01528 JVS (DFMx)
                                        DEFENDANTS’ ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT
                                        FOR INJUNCTIVE RELIEF, AND AMENDED COUNTERCLAIMS
Case 8:19-cv-01528-JVS-DFM Document 110 Filed 07/13/20 Page 7 of 82 Page ID #:2090


    1   limited to any allegations that the Plaintiff’s interweaving of selectively chosen
    2   quotations from discrete provisions of the License Agreement accurately reflect the
    3   intent or context of that document.
    4   III.   Consolidation of Family Ownership
    5          28.   The Defendants admit the allegations in paragraph 28 of the FAC.
    6          29.   The Defendants admit that as of May 4, 2015, Honey Baked USA
    7   acquired substantially all of the assets of HBH Limited Partnership and the remaining
    8   family regional licensees, except rights under the Plaintiff’s License Agreement,
    9   which was transferred to HBH Licensing. The Defendants admit that Honey Baked
   10   USA became the owner of the HBH Brand, all related intellectual property, and the
   11   National Website. The Defendants deny any and all remaining allegations of
   12   paragraph 29 of the FAC.
   13          30.   The Defendants admit that HBH Licensing acquired HBH Limited
   14   Partnership’s rights under the License Agreement as of May 4, 2015, and that HBH
   15   Licensing is entitled to receive all payments from the Plaintiff that would otherwise
   16   go to HBH Limited Partnership pursuant to the License Agreement.
   17          31.   The Defendants deny the allegations in paragraph 31 of the FAC.
   18   IV.    HBH USA’s Efforts to Infringe on HBH California’s Exclusive Territory
   19          32.   The Defendants admit that after May 4, 2015, Honey Baked USA
   20   consolidated the former family regional online catalogue websites into a single
   21   catalogue at the domain honeybakedonline.com. The Defendants admit that before
   22   July 22, 2019, Honey Baked USA consulted with a website design and marketing
   23   company called Proving Ground LLC, dba Dragon Army, to help with the operation
   24   and design of various websites owned and operated by Honey Baked USA. The
   25   Defendants deny the remaining allegations in paragraph 32 of the FAC.
   26          33.   The Defendants deny the allegations in paragraph 33 of the FAC.
   27          34.   The Defendants deny the allegations in paragraph 34 of the FAC.
   28                                              7
                                                                 CASE NO. 8:19-CV-01528 JVS (DFMx)
                                        DEFENDANTS’ ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT
                                        FOR INJUNCTIVE RELIEF, AND AMENDED COUNTERCLAIMS
Case 8:19-cv-01528-JVS-DFM Document 110 Filed 07/13/20 Page 8 of 82 Page ID #:2091


    1         35.    The Defendants deny the allegations in paragraph 34 of the FAC.
    2         36.    The Defendants admit that Honey Baked USA sent letters to the Plaintiff
    3   on July 22 and 30, 2019, and that what appear to be true and correct copies of those
    4   letters have been filed as Exhibits B and C to the FAC, see Docs. 92-2 & 92-3. Those
    5   documents speak for themselves and are the best evidence of their content, and the
    6   Defendants deny any characterization of those documents that is inconsistent with
    7   their contents.
    8         37.    The Defendants admit that the language in quotation marks in paragraph
    9   37 of the FAC, with the exception of the substitution of the word “Plaintiff’s” as
   10   indicated in brackets within the first quotation, accurately but incompletely quotes the
   11   text of the cited documents. The Defendants admit that the July 22, 2019, letter
   12   referred to a “loss of sales” for the Plaintiff and set forth measures to mitigate any
   13   such loss. The documents referenced in paragraph 37 of the FAC speak for
   14   themselves and are the best evidence of their content, and the Defendants deny any
   15   characterization of those documents inconsistent with their content.
   16         38.    The Defendants admit that as of July 22, 2019, HBH Licensing required
   17   the Plaintiff not to index its shopping website. The Defendants deny all remaining
   18   allegations in paragraph 38 of the FAC.
   19         39.    The Defendants admit that the language in quotation marks in paragraph
   20   39 of the FAC, with the exception of the substituted language denoted by brackets
   21   within the quotation, accurately but incompletely quotes the cited letter. The July 30,
   22   2019, letter speaks for itself and is the best evidence of its content, and the
   23   Defendants deny any characterization of that document inconsistent with its content.
   24   The Defendants deny stating an attempt to misappropriate all of the Plaintiff’s online
   25   business.
   26         40.    The Defendants deny the allegations of paragraph 40 of the FAC.
   27

   28                                              8
                                                                 CASE NO. 8:19-CV-01528 JVS (DFMx)
                                        DEFENDANTS’ ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT
                                        FOR INJUNCTIVE RELIEF, AND AMENDED COUNTERCLAIMS
Case 8:19-cv-01528-JVS-DFM Document 110 Filed 07/13/20 Page 9 of 82 Page ID #:2092


    1   V.    This Litigation to Date
    2         41.   The Defendants admit that the Plaintiff filed this action on August 7,
    3   2019, and that the initial complaint sought the relief described in paragraph 41 of the
    4   FAC. The Defendants deny that the Plaintiff is entitled to any such relief. The
    5   Defendants deny that the License Agreement grants the Plaintiff exclusive rights to
    6   the California market.
    7         42.   The Defendants admit that this Court initially granted a temporary
    8   restraining order prohibiting Honey Baked USA from removing the state selector
    9   mechanism from the National Website pending further proceedings in this case. The
   10   Defendants admit that the Court subsequently imposed a self-expiring preliminary
   11   injunction and then dissolved that preliminary injunction provided that the National
   12   Website be maintained in its then-existing manner unless and until the fail-safe
   13   system described by Honey Baked USA’s expert, Jonathan Hochman, could be
   14   implemented such that there was a seamless transition which ensured that at all times
   15   California customers were routed to the Plaintiff’s website. The Defendants admit
   16   that the Court ordered Honey Baked California to submit monthly status reports
   17   regarding its progress. The Defendants deny any remaining allegations in paragraph
   18   42 of the FAC.
   19         43.   The Defendants admit that the March 2020 Website Transition Status
   20   Report, Doc. 83, informed the Court that Honey Baked USA merged the National
   21   Website with its shopping website and deployed its new and improved state selector
   22   modal on February 13, 2020. The Defendants admit that the language in quotation
   23   marks in paragraph 43 of the FAC accurately but incompletely quotes the March
   24   2020 Status Report. The March 2020 Status Report speaks for itself and is the best
   25   evidence of its content, and the Defendants deny any characterization of that
   26   document inconsistent with its contents.
   27         44.   The Defendants admit the allegations in paragraph 44 of the FAC.
   28                                              9
                                                                 CASE NO. 8:19-CV-01528 JVS (DFMx)
                                        DEFENDANTS’ ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT
                                        FOR INJUNCTIVE RELIEF, AND AMENDED COUNTERCLAIMS
Case 8:19-cv-01528-JVS-DFM Document 110 Filed 07/13/20 Page 10 of 82 Page ID
                                 #:2093

 1   VI.   Defendants’ Evasion of This Court’s Order
 2         45.    The     Defendants      admit        that   both    honeybaked.com         and
 3   shipping.honeybaked.com include state selector mechanisms. The Defendants admit
 4   that those state selector mechanisms function. The Defendants deny any remaining
 5   allegations in paragraph 45 of the FAC.
 6         46.    The Defendants admit that if the state selector mechanism does not
 7   detect a pre-existing cookie indicating a visitor’s residence, the visitor is required to
 8   interact with the state selector mechanism to identify their state of residence. The
 9   Defendants admit that if the user identifies California as its state of residence, a
10   cookie is placed on the user’s web browser indicating that selection (a CA cookie)
11   and the user is redirected to the Plaintiff’s shopping website at shophoneybaked.com.
12   The Defendants admit that if the user identifies any other state as their residence, a
13   cookie so indicating is placed on their web browser (a USA cookie), and the user is
14   redirected to Honey Baked USA’s shopping website at shipping.honeybaked.com.
15   The Defendants deny any remaining allegations in paragraph 46 of the FAC.
16         47.    The Defendants admit that if a user’s web browser already has a cookie
17   indicating their state of residence, they are not required to interact with the state
18   selector mechanism again and are instead redirected to the appropriate shopping
19   website based on their state of residence as identified by the cookie. The Defendants
20   deny any remaining allegations in paragraph 47 of the FAC.
21         48.    The Defendants admit that Honey Baked USA has the legal right to
22   modify the state selector in its discretion without notice to the Plaintiff. The
23   Defendants lack information sufficient to form a belief as to the remaining allegations
24   in paragraph 48 of the FAC and deny those allegations on that basis.
25         49.    The Defendants deny the allegations of paragraph 49 of the FAC.
26         50.    The Defendants admit that Honey Baked USA has distributed emails to
27   existing customers within its customer database containing direct links (Targeted
28                                                10
                                                               CASE NO. 8:19-CV-01528 JVS (DFMx)
                                     DEFENDANTS’ ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT
                                     FOR INJUNCTIVE RELIEF, AND AMENDED COUNTERCLAIMS
Case 8:19-cv-01528-JVS-DFM Document 110 Filed 07/13/20 Page 11 of 82 Page ID
                                 #:2094

 1   Links) to shipping.honeybaked.com and that customers who clicked those links would
 2   be taken directly to shipping.honeybaked.com. The Defendants deny all remaining
 3   allegations in paragraph 50 of the FAC.
 4         51.     The Defendants deny the allegations in paragraph 51 of the FAC.
 5         52.     The Defendants deny the allegations in paragraph 52 of the FAC.
 6         53.     The Defendants deny the allegations in paragraph 53 of the FAC.
 7         54.     The Defendants admit that HBH Licensing has informed the Plaintiff
 8   that social media accounts, such as Facebook, Instagram, and Twitter, representing
 9   the HBH Brand must be subject to control and/or pre-approval of HBH Licensing in
10   accordance with the License Agreement and the Brand social media guidelines. The
11   Defendants admit that the Plaintiff currently does not have approval to operate any
12   social media accounts involving the HBH Brand. The Defendants deny the remaining
13   allegations in paragraph 54 of the FAC.
14         55.     The Defendants admit that a number of customers have voiced
15   legitimate complaints about the Plaintiff and online orders and deliveries in
16   California and elsewhere on social media accounts maintained by the Defendants, as
17   well as numerous private and third party social media accounts and websites, and on
18   the National Website. The Defendants deny the remaining allegations in paragraph 55
19   of the FAC.
20         56.     The Defendants deny the allegations in paragraph 56 of the FAC as
21   stated.
22   VII. HBH USA’s Attempts to Obstruct Plaintiff’s Supply
23         57.     The Defendants admit that, under the express terms of the License
24   Agreement, the Plaintiff is required to purchase cured hams, turkey breasts, and
25   certain other products identified by the HBH Brand from certain Selected Suppliers
26   approved by HBH Licensing. The Defendants affirmatively state that the License
27   Agreement speaks for itself and is the best evidence of its content, and they deny any
28                                             11
                                                              CASE NO. 8:19-CV-01528 JVS (DFMx)
                                     DEFENDANTS’ ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT
                                     FOR INJUNCTIVE RELIEF, AND AMENDED COUNTERCLAIMS
Case 8:19-cv-01528-JVS-DFM Document 110 Filed 07/13/20 Page 12 of 82 Page ID
                                 #:2095

 1   characterization of that document inconsistent with its content. The Defendants admit
 2   that the Plaintiff is free to order independently from Selected Suppliers, and is not
 3   required to seek approval from the Defendants for its communications with Selected
 4   Suppliers regarding orders. The Defendants admit that Selected Suppliers are free to
 5   supply the Plaintiff independently and to communicate with the Plaintiff regarding
 6   orders without need to seek approval from the Defendants. The Defendants deny the
 7   remaining allegations in paragraph 57 of the FAC.
 8         58.    The Defendants admit the allegations in paragraph 58 of the FAC.
 9         59.    The Defendants admit that the language in quotation marks in paragraph
10   59 of the FAC accurately but incompletely quotes an email sent from Dan
11   McAleenan, Honey Baked USA’s Senior Vice-President of Store Operations, to
12   Richard Gore, Plaintiff’s Vice-President, on April 20, 2020. That document speaks
13   for itself and is the best evidence of its content, and the Defendants deny any
14   characterization of that document inconsistent with its content. The Defendants deny
15   that they have failed to make the necessary introduction to Tyson. The Defendants
16   lack information sufficient to form a belief as to the truth of the remaining allegations
17   in paragraph 59 of the FAC and deny those allegations on that basis.
18         60.    The Defendants admit that Honey Baked USA put the Plaintiff in touch
19   with Fresh Mark on April 15, 2020, that Fresh Mark told the Plaintiff that it had
20   20,000 lbs. of sliced, bone-in ham available and that Fresh Mark offered to provide
21   all of that product to the Plaintiff immediately. Fresh Mark also offered to provide
22   additional, unsliced hams that it had on hand to the Plaintiff immediately. The
23   Defendants admit that pre-sliced hams are an integral part of the HBH Brand product
24   line and feature prominently in HBH Brand marketing. The Defendants deny any and
25   all remaining allegations in paragraph 60 of the FAC.
26

27

28                                              12
                                                              CASE NO. 8:19-CV-01528 JVS (DFMx)
                                     DEFENDANTS’ ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT
                                     FOR INJUNCTIVE RELIEF, AND AMENDED COUNTERCLAIMS
Case 8:19-cv-01528-JVS-DFM Document 110 Filed 07/13/20 Page 13 of 82 Page ID
                                 #:2096

 1                                  First Claim for Relief
 2                            Anticipatory Breach of Contract
 3         61.   The Defendants incorporate their prior responses to the allegations
 4   contained in Paragraphs 1 to 60 of the FAC.
 5         62.   Paragraph 62 of the FAC states a legal conclusion to which no response
 6   is required. To the extent that a response is required, the Defendants deny the
 7   allegations in paragraph 62 of the FAC.
 8         63.   The Defendants admit that the License Agreement gives the Plaintiff the
 9   exclusive right and license to use the HBH Brand trademarks and trade dress to
10   promote and operate HBH retail specialty stores and/or cafes and to market and sell
11   HBH Branded products and certain other products through such specialty retail stores
12   in the State of California. The Defendants admit that the License Agreement gives the
13   Plaintiff the right to fulfill orders requiring the shipment of HBH Brand food to
14   customers in California, including online orders. The Defendants admit that the
15   language appearing in quotation marks in paragraph 63 of the FAC accurately but
16   incompletely quotes portions of the cited section of the License Agreement. The
17   Defendants deny that the License Agreement grants the Plaintiff an exclusive right to
18   fulfill orders requiring the shipment of HBH Brand food to customers in California.
19   The License Agreement speaks for itself and is best evidence of its content, and the
20   Defendants deny any characterization of that document inconsistent with its contents.
21   The Defendants deny any remaining allegations in paragraph 63 of the FAC.
22         64.   The Defendants admit that in July 2019, Honey Baked USA informed
23   the Plaintiff that it intended to remove the state selector mechanism from the National
24   Website. The Defendants deny the remaining allegations in paragraph 64 of the FAC.
25         65.   The Defendants admit that they subsequently undertook to implement a
26   fail-safe state-selector mechanism to direct customers identifying themselves as
27

28                                             13
                                                              CASE NO. 8:19-CV-01528 JVS (DFMx)
                                     DEFENDANTS’ ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT
                                     FOR INJUNCTIVE RELIEF, AND AMENDED COUNTERCLAIMS
Case 8:19-cv-01528-JVS-DFM Document 110 Filed 07/13/20 Page 14 of 82 Page ID
                                 #:2097

 1   California customers exclusively to the Plaintiff’s website for purchases. The
 2   Defendants deny the remaining allegations in paragraph 65 of the FAC.
 3         66.   Paragraph 66 of the FAC states a legal conclusion to which no response
 4   is required. To the extent that a response is required, the Defendants deny the
 5   allegations in paragraph 66 of the FAC.
 6         67.   The Defendants lack information sufficient to form a belief as to whether
 7   the Plaintiff’s online store depends heavily on the National Website to capture
 8   potential customers and denies those allegations on that basis. The Defendants deny
 9   all remaining allegations in paragraph 67 of the FAC.
10         68.   The Defendants deny the allegations in paragraph 68 of the FAC.
11         69.   The Defendants deny the allegations in paragraph 69 of the FAC.
12         70.   The Defendants deny the allegations in paragraph 70 of the FAC.
13         The Defendants deny that the Plaintiff is entitled to any of the requested relief.
14                                 Second Claim for Relief
15                                    Breach of Contract
16         71.   The Defendants incorporate their prior responses to the allegations
17   contained in Paragraphs 1 to 60 of the FAC.
18         72.   Paragraph 72 of the FAC states a legal conclusion to which no response
19   is required. To the extent that a response is required, the Defendants deny the
20   allegations in paragraph 72 of the FAC.
21         73.   Paragraph 73 of the FAC states a legal conclusion to which no response
22   is required. To the extent that a response is required, the Defendants deny the
23   allegations in paragraph 73 of the FAC.
24         74.   The Defendants admit that the License Agreement gives the Plaintiff the
25   exclusive right and license to use the HBH Brand trademarks and trade dress to
26   promote and operate HBH retail specialty stores and/or cafes and to market and sell
27   HBH Branded products and certain other products through such retail specialty stores
28                                              14
                                                              CASE NO. 8:19-CV-01528 JVS (DFMx)
                                     DEFENDANTS’ ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT
                                     FOR INJUNCTIVE RELIEF, AND AMENDED COUNTERCLAIMS
Case 8:19-cv-01528-JVS-DFM Document 110 Filed 07/13/20 Page 15 of 82 Page ID
                                 #:2098

 1   in the State of California. The Defendants admit that the License Agreement gives the
 2   Plaintiff the right to fulfill orders requiring the shipment of HBH Brand food to
 3   customers in California, including online orders. The Defendants deny that the
 4   License Agreement grants the Plaintiff an exclusive right to fulfill orders requiring
 5   the shipment of HBH Brand food to customers in California. The License Agreement
 6   speaks for itself and is best evidence of its content, and the Defendants deny any
 7   characterization of that document inconsistent with its contents. The Defendants deny
 8   any remaining allegations in paragraph 74 of the FAC.
 9         75.   The Defendants admit that the language appearing in quotation marks in
10   paragraph 75 of the FAC accurately but incompletely quotes language appearing in
11   the cited provision of the License Agreement. The License Agreement speaks for
12   itself and is best evidence of its content, and the Defendants deny any
13   characterization of that document inconsistent with its contents. The Defendants deny
14   any remaining allegations in paragraph 75 of the FAC.
15         76.   The Defendants deny the allegations in paragraph 76 of the FAC.
16         The Defendants deny that the Plaintiff is entitled to any of the requested relief.
17                                  Third Claim for Relief
18                               Breach of Implied Covenant
19         77.   The Defendants incorporate their prior responses to the allegations
20   contained in Paragraphs 1 to 60 of the FAC.
21         78.   Paragraph 78 of the FAC states a legal conclusion to which no response
22   is required. To the extent that a response is required, the Defendants deny the
23   allegations in paragraph 78 of the FAC.
24         79.   The Defendants admit that HBH Licensing has at all times been aware of
25   Honey Baked USA’s actions with regard to the National Website and the state
26   selector mechanism. The remaining allegations in paragraph 79 of the FAC state legal
27

28                                              15
                                                              CASE NO. 8:19-CV-01528 JVS (DFMx)
                                     DEFENDANTS’ ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT
                                     FOR INJUNCTIVE RELIEF, AND AMENDED COUNTERCLAIMS
Case 8:19-cv-01528-JVS-DFM Document 110 Filed 07/13/20 Page 16 of 82 Page ID
                                 #:2099

 1   conclusions to which no response is required. To the extent that a response is
 2   required, the Defendants deny the remaining allegations in paragraph 79 of the FAC.
 3         80.   Paragraph 80 of the FAC states legal conclusions to which no response
 4   is required. To the extent that a response is required, the Defendants deny the
 5   allegations in paragraph 80 of the FAC.
 6         81.   Paragraph 81 of the FAC states legal conclusions to which no response
 7   is required. To the extent that a response is required, the Defendants deny the
 8   allegations in paragraph 81 of the FAC.
 9         The Defendants deny that the Plaintiff is entitled to any of the requested relief.
10                                  Fourth Claim for Relief
11                                    Unfair Competition
12         82.   The Defendants incorporate their prior responses to the allegations
13   contained in Paragraphs 1 to 60 of the FAC.
14         83.   The Defendants have moved to dismiss the Fourth Claim for Relief.
15   Pursuant to Federal Rule of Civil Procedure 12(a)(4)(A), they are not required to
16   respond to the allegations supporting this claim pending the Court’s action on that
17   motion. To the extent that a response is required, the Defendants deny the allegations
18   set forth in paragraph 83 of the FAC.
19         84.   The Defendants have moved to dismiss the Fourth Claim for Relief.
20   Pursuant to Federal Rule of Civil Procedure 12(a)(4)(A), they are not required to
21   respond to the allegations supporting this claim pending the Court’s action on that
22   motion. To the extent that a response is required, the Defendants deny the allegations
23   set forth in paragraph 84 of the FAC.
24                               Plaintiff’s Prayer for Relief
25         The Defendants deny that the Plaintiff is entitled to any of the relief requested.
26

27

28                                              16
                                                              CASE NO. 8:19-CV-01528 JVS (DFMx)
                                     DEFENDANTS’ ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT
                                     FOR INJUNCTIVE RELIEF, AND AMENDED COUNTERCLAIMS
Case 8:19-cv-01528-JVS-DFM Document 110 Filed 07/13/20 Page 17 of 82 Page ID
                                 #:2100

 1                                          DEFENSES
 2         The Defendants affirmatively deny any and all other allegations, inferences, or
 3   implications arising from any statement in the FAC to the extent that such has not
 4   been affirmatively admitted by the Defendants in their answer.
 5         The Defendants further propound the following separate and additional
 6   defenses. By doing so, the Defendants in no way concede that they have the burden
 7   of proof/and or burden of persuasion with respect to any of the following defenses.
 8                                          First Defense
 9         1.       The Plaintiff’s Fourth Count fails to state any claim upon which relief
10   may be granted.
11                                         Second Defense
12         4.       The Plaintiff’s requests for injunctive relief are barred by the lack of any
13   irreparable harm from the purported conduct, if any at all, by the Defendants.
14         5.       The Plaintiff’s requests for injunctive relief are further barred because, to
15   the extent that the Plaintiff can demonstrate that it has suffered any injury from the
16   Defendant’s purported conduct, such injury is adequately remedied at law.
17                                  ADDITIONAL DEFENSES
18         6.       In addition to the enumerated defenses identified above, the Defendants
19   reserve the right to raise any additional defenses that may become available or
20   appropriate.
21                                     COUNTERCLAIMS
22         Pursuant to Federal Rule of Civil Procedure 13, Defendants and Counterclaim
23   Plaintiffs Honey Baked Ham Company, LLC (Honey Baked USA) and HBH
24   Licensing, LLC (HBH Licensing or Licensor), assert the following counterclaims
25   against Plaintiff and Counterclaim Defendant Honey Baked Ham, Inc. (Honey Baked
26   California or Licensee):
27

28                                                17
                                                                CASE NO. 8:19-CV-01528 JVS (DFMx)
                                       DEFENDANTS’ ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT
                                       FOR INJUNCTIVE RELIEF, AND AMENDED COUNTERCLAIMS
Case 8:19-cv-01528-JVS-DFM Document 110 Filed 07/13/20 Page 18 of 82 Page ID
                                 #:2101

 1                                            Parties
 2          1.    Counterclaim Defendant Honey Baked California is a California
 3   corporation with its principal place of business in Irvine, California.
 4          2.    Counterclaim Plaintiff Honey Baked USA is a Delaware limited liability
 5   company with its principal place of business in Alpharetta, Georgia.
 6          3.    Counterclaim Plaintiff HBH Licensing is a Georgia limited liability
 7   company with its principal place of business in Alpharetta, Georgia. HBH Licensing
 8   is a wholly owned subsidiary of Honey Baked USA.
 9                                    Jurisdiction & Venue
10          4.    This Court has jurisdiction over this case pursuant to 28 U.S.C. §§ 1331,
11   1332, and 1338.
12          5.    This Court has personal jurisdiction over Honey Baked California
13   because it is a California corporation with its principal place of business in California.
14          6.    Venue is proper in this district pursuant to 28 U.S.C. § 1391 because a
15   substantial part of the events giving rise to this action occurred in this district and
16   Honey Baked California’s principal place of business lies within this district.
17                                  Nature of Counterclaims
18          7.    Honey Baked USA is the owner of trademarks, trade names, trade dress,
19   and other intellectual property associated with the HBH Brand (the Proprietary
20   Marks).2
21          8.    HBH Licensing is a wholly owned subsidiary of Honey Baked USA that
22   is authorized to license the Proprietary Marks to Honey Baked California. Pursuant to
23   a License Agreement (Doc. 92-1) entered into with HBH Limited Partnership and
24   transferred to HBH Licensing, Honey Baked California, has certain, limited rights to
25

26

27   2
         See License Agreement ¶ 1(a) and Exhibit A to License Agreement.
28                                              18
                                                               CASE NO. 8:19-CV-01528 JVS (DFMx)
                                      DEFENDANTS’ ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT
                                      FOR INJUNCTIVE RELIEF, AND AMENDED COUNTERCLAIMS
Case 8:19-cv-01528-JVS-DFM Document 110 Filed 07/13/20 Page 19 of 82 Page ID
                                 #:2102

 1   use the Proprietary Marks and certain duties and obligations to HBH Licensing as
 2   specified in that License Agreement.
 3         9.      These counterclaims involve numerous breaches of Honey Baked
 4   California’s duties and obligations under the License Agreement. Based on those
 5   breaches, HBH Licensing seeks a declaratory judgment that it has good cause to
 6   terminate the License Agreement prior to the expiration of its term. Honey Baked
 7   California’s breaches of its obligations under the License Agreement include, but are
 8   not necessarily limited to:
 9               Repeated failure to adhere to Brand standards by preparing and shipping
10                 perishable food in interstate commerce from food facilities not registered
11                 with the FDA or USDA;
12               Repeated failure to adhere to applicable laws and Brand standards
13                 regarding food labeling, including but not limited to allergy warnings;
14               Engaging in gross violations of license requirements, Brand standards
15                 and the California Retail Food Code when fulfilling Easter 2020 food
16                 orders that materially and unfavorably affected the operation and
17                 reputation of the HBH Brand and System. This harm is real and
18                 substantial, as evidenced by the flood of customer complaints
19                 concerning Honey Baked California’s egregious failures to use
20                 appropriate packaging and shipping materials and techniques to preserve
21                 the safety and quality of the food it sold to consumers during the 2020
22                 Easter holiday season and its inability to fulfil prepaid orders in time for
23                 the holiday meal. Many of those outraged customers indicated that have
24                 been longtime customers, yet they were so appalled by Honey Baked
25                 California’s shocking violation of their holiday and family traditions that
26                 they vowed they would never again make purchases from the Brand.
27                 Such loss of Brand goodwill is irreparable and reflects materially and
28                                               19
                                                               CASE NO. 8:19-CV-01528 JVS (DFMx)
                                      DEFENDANTS’ ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT
                                      FOR INJUNCTIVE RELIEF, AND AMENDED COUNTERCLAIMS
Case 8:19-cv-01528-JVS-DFM Document 110 Filed 07/13/20 Page 20 of 82 Page ID
                                 #:2103

 1                  unfavorably upon the operation and reputation of the franchise business
 2                  and System;
 3                Applying the Proprietary Marks to food products not approved for sale
 4                  under the Brand, the manufacturers and sources of which have not been
 5                  approved by HBH Licensing;
 6                Using unapproved domain names containing the Proprietary Marks and
 7                  unapproved social media accounts using the Proprietary Marks to
 8                  confuse consumers and market its products outside its licensed territory;
 9                  and
10                Repeatedly failing to follow Brand standards regarding use of approved
11                  graphics, signage, and packaging.
12         10.      Despite HBH Licensing’s years of repeated, good faith efforts to work
13   with Honey Baked California to bring it in line with food safety, quality control, and
14   other Brand standards, Honey Baked California repeatedly has flouted, ignored, and
15   violated its obligations under the License Agreement, causing irreparable harm to the
16   Brand.
17         11.      By repeatedly and willfully flouting its legal obligations under the
18   License, Honey Baked California has forfeited the right to use the Honey Baked
19   Brand. HBH Licensing therefore respectfully requests that the Court enter a
20   declaratory judgment that HBH Licensing has good cause and is entitled to terminate
21   the License Agreement.
22         12.      In addition to HBH Licensing’s claims based on Honey Baked
23   California’s breaches of the License Agreement, Honey Baked USA asserts
24   additional counterclaims against Honey Baked California based on the latter’s
25   unauthorized and unapproved use of HBH Brand marks in violation of federal law.
26

27

28                                               20
                                                               CASE NO. 8:19-CV-01528 JVS (DFMx)
                                      DEFENDANTS’ ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT
                                      FOR INJUNCTIVE RELIEF, AND AMENDED COUNTERCLAIMS
Case 8:19-cv-01528-JVS-DFM Document 110 Filed 07/13/20 Page 21 of 82 Page ID
                                 #:2104

 1                                    General Allegations
 2         13.    Honey Baked Ham has been a family tradition for three generations.
 3   Millions of consumers mark the most important milestones in their lives with their
 4   loved ones by sharing a Honey Baked Ham as the centerpiece of their table. The
 5   Brand is quite simply adored.
 6         14.    The founder and his family descendants have spent three generations
 7   painstakingly building the Brand into the commercial success and position of
 8   prominence that it holds in the consumer’s imagination today.
 9         15.    This success did not occur purely by happenstance. The owner of the
10   Brand always has held itself and its licensees to lofty standards that befit a premium
11   brand. The HBH Brand is a premium brand for special occasions, and the execution
12   and performance of its lofty standards is crucial to its ongoing success.
13         16.    The Honey Baked System is made up of approximately: (a) 201 retail
14   specialty stores owned by Counterclaim Plaintiffs; (b) 215 retail specialty stores
15   owned and operated by 145 independent franchisees (excluding Honey Baked
16   California’s retail stores); (c) an online catalogue owned by Counterclaim Plaintiffs;
17   (d) 36 retail stores in California operated or licensed by Honey Baked California, as a
18   licensee; and (e) a separate online catalogue owned by Honey Baked California.
19         17.    Since 2015, when the family owners of the business decided to pool their
20   shared resources into a single operating company, the owner of the Brand has moved
21   with single minded determination to promote uniform standards of quality and
22   operations system wide and to grow the business in a highly competitive market for
23   seasonal customers of gourmet food.
24         18.    Unfortunately, Honey Baked California refuses to fulfill its end of the
25   bargain; it wants the benefits of the License Agreement but not the obligations. It has
26   decided that compliance with its contractual obligations to be part of a national
27   system is not mandatory but optional, and that System standards must be followed
28                                              21
                                                              CASE NO. 8:19-CV-01528 JVS (DFMx)
                                     DEFENDANTS’ ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT
                                     FOR INJUNCTIVE RELIEF, AND AMENDED COUNTERCLAIMS
Case 8:19-cv-01528-JVS-DFM Document 110 Filed 07/13/20 Page 22 of 82 Page ID
                                 #:2105

 1   only if it so chooses and then on a timetable it dictates. Honey Baked California has
 2   actively thwarted all efforts to bring it in line with the rest of the System.
 3         19.     Honey Baked California has maximized its profits to the detriment of the
 4   quality and uniformity of operations required under the Brand. The results speak for
 5   themselves.
 6         20.     During the Easter 2020 holiday, from an website operated under the
 7   domain name shophoneybaked.com, Honey Baked California packaged, labeled, and
 8   shipped by common carrier side dishes, condiments, and other food products branded
 9   with the HONEYBAKED trademarks that arrived to consumers like this:
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                               22
                                                                CASE NO. 8:19-CV-01528 JVS (DFMx)
                                      DEFENDANTS’ ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT
                                      FOR INJUNCTIVE RELIEF, AND AMENDED COUNTERCLAIMS
Case 8:19-cv-01528-JVS-DFM Document 110 Filed 07/13/20 Page 23 of 82 Page ID
                                 #:2106

 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                          23
                                                           CASE NO. 8:19-CV-01528 JVS (DFMx)
                                  DEFENDANTS’ ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT
                                  FOR INJUNCTIVE RELIEF, AND AMENDED COUNTERCLAIMS
Case 8:19-cv-01528-JVS-DFM Document 110 Filed 07/13/20 Page 24 of 82 Page ID
                                 #:2107

 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15         21.    Licensee has treated the Brand and its customers shabbily and with
16   disrespect. As a result, customers in the state of California are not receiving the
17   benefits of the quality and food safety standards that the rest of the Honey Baked
18   System enjoy.
19         22.    Licensee repeatedly and recalcitrantly has obstructed Licensor’s
20   reasonable efforts to create a nationwide system of Honey Baked stores with uniform
21   methods of operation and standards of quality.
22         23.    Licensee’s conduct reflects materially and unfavorably upon the
23   operation and reputation of the franchise system.
24         24.    Licensee repeatedly has failed to comply with the requirements of the
25   License Agreement and follow Brand standards.
26         25.    For these reasons, immediate termination of Honey Baked California’s
27   right to use the Brand is justified.
28                                               24
                                                                CASE NO. 8:19-CV-01528 JVS (DFMx)
                                       DEFENDANTS’ ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT
                                       FOR INJUNCTIVE RELIEF, AND AMENDED COUNTERCLAIMS
Case 8:19-cv-01528-JVS-DFM Document 110 Filed 07/13/20 Page 25 of 82 Page ID
                                 #:2108

 1   I.    The Parties’ rights and obligations under the License Agreement.
 2         26.    Section 2(a) of the License Agreement grants to Honey Baked California
 3   “the exclusive right and license to use the Proprietary Marks and the System” to (i)
 4   promote and operate HONEYBAKED retail stores in California; (ii) promote and sell
 5   “Branded Products” and “Non-Branded Products” through HONEYBAKED retail
 6   stores in California (as defined in Exhibits B and C to the License Agreement,
 7   respectively); and to conduct “Mail Order Transactions,” to the extent permitted by
 8   Section 6(b)(xi).3 License Agreement § 2(a).
 9         27.    “Proprietary Marks” include: (a) the trademark and service marks
10   identified in Exhibit A to the License Agreement,4 (b) the trade names “The Honey
11   Baked Ham Company” and “Honey Baked Ham Co.”; and (c) “other trademarks,
12   service marks, proprietary symbols, logos, advertising slogans, label and wrapper
13   designs, and trade dress specified by Licensor from time to time.” License Agreement
14   § 1(a), Ex. A to License Agreement.
15         28.    Honey Baked California may only use the Proprietary Marks on those
16   “Branded Products” that are identified in Exhibit B of the License Agreement unless
17   it obtains HBH Licensing’s prior written approval, which HBH Licensing may
18   withhold in its sole discretion. License Agreement ¶¶ 1(e)(iii); 2(a); 6(a); 6(a)(i); Ex.
19   B to License Agreement.
20         29.    Should Honey Baked California like to propose to offer a new product as
21   a Branded Product, or a new supplier to supply a Branded Product, Honey Baked
22
     3
        Counterclaim Plaintiffs use capitalized terms herein to indicate terms that are
23   defined in the License Agreement, Doc. 92-1.
     4
24     Which include U.S. Reg. Nos. 1,384,504 (HONEY BAKED HAM); 1,861,924
     (HONEYBAKED); 3,049,064 (HONEYBAKED); 2,126,500 (THE HONEYBAKED
25   HAM COMPANY); 2,136,466 THE HONEYBAKED HAM COMPANY & Design);
26   2,150,993 (THE HONEYBAKED HAM COMPANY & Design); 3,452,316 (THE
     HONEYBAKED HAM COMPANY & Design); and 2,534,573 (THE
27   HONEYBAKED HAM CO. AND CAFÉ) (the “Registered Proprietary Marks”).
28                                              25
                                                              CASE NO. 8:19-CV-01528 JVS (DFMx)
                                     DEFENDANTS’ ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT
                                     FOR INJUNCTIVE RELIEF, AND AMENDED COUNTERCLAIMS
Case 8:19-cv-01528-JVS-DFM Document 110 Filed 07/13/20 Page 26 of 82 Page ID
                                 #:2109

 1   California must request HBH Licensing’s approval and provide it with any
 2   information HBH Licensing requests, including product samples. License Agreement
 3   ¶ 6 (viii). HBH Licensing may grant, deny, or revoke approval of a product or a
 4   supplier, in its sole discretion, for any reason. Id.
 5         30.      The License Agreement also permits Honey Baked California to sell
 6   through its HoneyBaked Outlets in California and Mail Order Transactions certain
 7   food products or related products sourced from third party suppliers that are identified
 8   in Exhibit C to the License Agreement. Those “Non-Branded Goods” may not use the
 9   Proprietary Marks. License Agreement ¶¶ 1(vi); 2(a); 6(a)(i); 6(b)(vii); Exhibit C to
10   License Agreement.
11         31.      The License Agreement expressly provides that any use of the
12   Proprietary Marks not authorized by its Section 6(a), including use of the marks for
13   products not identified as Branded Products if not otherwise authorized by HBH
14   Licensing, constitutes a material breach of the Agreement. License Agreement § 6(a).
15         32.      The following paragraphs set forth a partial list of Honey Baked
16   California’s obligations under the License Agreement that are relevant to HBH
17   Licensing’s counterclaims.
18         33.      Section 6(b) of the License Agreement provides, in part:
19               Licensee recognizes that the Business to be operated by it will be
20               part of a nationwide network of specialty food stores and
21               businesses operated under licenses granted by Licensor or its
22               licensees, engaging in the sale under the Proprietary Marks of
23               Branded Products and other specialty food items and related
24               services pursuant to the System developed by Licensor. In order to
25               maintain such System and in order to protect and enhance the
26               reputation, value and goodwill of the Proprietary Marks and
27               Licensor's licensing System, and to control the nature and quality
28                                               26
                                                               CASE NO. 8:19-CV-01528 JVS (DFMx)
                                      DEFENDANTS’ ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT
                                      FOR INJUNCTIVE RELIEF, AND AMENDED COUNTERCLAIMS
Case 8:19-cv-01528-JVS-DFM Document 110 Filed 07/13/20 Page 27 of 82 Page ID
                                 #:2110

 1               of the goods and services provided under the Proprietary Marks, so
 2               that the public may rely upon the Proprietary Marks as identifying
 3               Branded Products and other goods and services of the highest
 4               order, Licensee agrees to abide by and conform to the standards of
 5               Licensor (and such standards as Licensor may formulate from time
 6               to time to enhance the quality and national reputation of the
 7               System and the goods and services sold under the Proprietary
 8               Marks)…
 9         34.      Section 6(b) of the License Agreement further provides: “Licensee
10   agrees all products will be marketed to the public as high-end, premium products in
11   order to protect and enhance the image and goodwill of the Proprietary Marks and the
12   System.”
13         35.      Section 6(b)(ii) of the License Agreement provides, in part, that Honey
14   Baked California shall “at all times comply with all applicable federal, state and local
15   laws, ordinances and regulations.”
16         36.      Section 6(b)(ii) of the License Agreement further provides, in part, that
17   Honey Baked California “shall take all reasonable precautions to ensure that Branded
18   Products and other products offered for sale retain for as long as possible their
19   original flavor, taste, consistency, freshness and other quality attributes.”
20         37.      Section 6(b)(ii) of the License Agreement further provides, in part, that
21   HBH Licensing “has the right, in its sole discretion, to determine, approve and
22   supervise the quality of service, the food products and ingredients used by Licensee
23   and the method of preparation of all products sold from the Business and to take all
24   other action, of whatever kind or nature, it deems necessary or appropriate to
25   maintain the quality and standards of the Branded Products, the Business, and the
26   HoneyBaked system.”
27

28                                               27
                                                               CASE NO. 8:19-CV-01528 JVS (DFMx)
                                      DEFENDANTS’ ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT
                                      FOR INJUNCTIVE RELIEF, AND AMENDED COUNTERCLAIMS
Case 8:19-cv-01528-JVS-DFM Document 110 Filed 07/13/20 Page 28 of 82 Page ID
                                 #:2111

 1         38.    Section 6(b)(ii) of the License Agreement further provides, in part, that
 2   if HBH Licensing “establishes food safety guidelines or requires all of its licensees to
 3   implement internal or external food safety audits or procedures, Licensee shall, at a
 4   minimum, follow such guidelines and implement such audits or procedures in all
 5   aspects of its Business, at Licensee’s expense.”
 6         39.    Section 6(b)(v) of the License Agreement, in part, requires Honey Baked
 7   California to “make such repairs and changes to each HoneyBaked Outlet as Licensor
 8   may reasonably request in writing in order to maintain and upgrade the image of the
 9   HoneyBaked Outlets.”
10         40.    Section 6(b)(vii) of the License Agreement requires Honey Baked
11   California to provide HBH Licensing “with a list of all Non-Branded Products
12   offered in its Business at least sixty (60) days prior to Easter and sixty (60) days prior
13   to Thanksgiving.”
14         41.    Section 6(c)(iv) of the License Agreement provides, in part, that Honey
15   Baked California “may operate and maintain a website for its Business using the
16   Proprietary Marks only at a domain approved in writing by Licensor.”
17         42.    Section 6(c)(iv) of the License Agreement provides, in part, that Honey
18   Baked California “may not register or use domain names, establish or use social
19   media accounts, or create or use apps for its Business without prior written consent of
20   Licensor, which shall have the right to require such domain names and accounts to be
21   registered in Licensor’s name.”
22         43.    Section 6(c)(iv) of the License Agreement further provides, in part, that
23   Honey Baked California “must fully comply with any specifications, standards,
24   policy statements, rules or any other requirements specified by Licensor from time to
25   time related to the use of the Proprietary Marks on the Internet and/or any operations
26   of the Business on the Internet, provided that all of the Licensor’s licensees are
27   subject to such requirements.”
28                                               28
                                                                CASE NO. 8:19-CV-01528 JVS (DFMx)
                                       DEFENDANTS’ ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT
                                       FOR INJUNCTIVE RELIEF, AND AMENDED COUNTERCLAIMS
Case 8:19-cv-01528-JVS-DFM Document 110 Filed 07/13/20 Page 29 of 82 Page ID
                                 #:2112

 1          44.     HBH Licensing has performed all of its obligations under the License
 2   Agreement.
 3   II.    Honey Baked California’s non-compliance with food safety standards and
            requirements.
 4

 5          45.     HBH Licensing requires as a System standard, with limited exceptions

 6   not relevant here, that all “food products sent through Interstate commerce must come

 7   directly from USDA or FDA registered food processing facilities without further

 8   processing.”

 9          46.     In February of 2015, the predecessor of HBH Licensing, HBH Limited

10   Partnership, commissioned an independent laboratory to conduct testing of side

11   dishes manufactured by Honey Baked California in its in-house, non-FDA inspected

12   facilities.

13          47.     The independent testing of Honey Baked California’s side dishes

14   revealed high levels of bacteria microorganisms in cheesy potatoes, prepackaged ham

15   salad, and other side dishes. By way of example, cheesy potatoes from Honey Baked

16   California’s Anaheim, California, interstate shipping facility were found to have an

17   unacceptably high aerobic plate count (APC) of 6,000,000.

18          48.     On April 8, 2015, a representative of HBH Limited Partnership informed

19   Honey Baked California’s Vice-President, Mr. Richard Gore, about the excessive

20   microbial counts in certain side dishes revealed by the February 2015 testing.

21          49.     Mr. Gore claimed that Honey Baked California was no longer preparing

22   the ham salad side dishes in-house and would begin sourcing cheesy potatoes from a

23   third party vendor, among other corrective measures.

24          50.     HBH Licensing renewed the License Agreement effective July 1, 2015.

25          51.     Between 2016 and 2017, HBH Licensing repeatedly discussed with

26   Honey Baked California the need for Honey Baked California to align its food safety

27   program and practices with the rest of the System.

28                                              29
                                                               CASE NO. 8:19-CV-01528 JVS (DFMx)
                                      DEFENDANTS’ ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT
                                      FOR INJUNCTIVE RELIEF, AND AMENDED COUNTERCLAIMS
Case 8:19-cv-01528-JVS-DFM Document 110 Filed 07/13/20 Page 30 of 82 Page ID
                                 #:2113

 1          52.      In 2018, HBH Licensing requested that Honey Baked California provide
 2   a letter from the USDA confirming that Honey Baked California’s Anaheim shipping
 3   facility was exempt from any USDA inspection requirements. For the rest of the
 4   System, shipping from a USDA inspected facility is required as the standard.
 5          53.      After extensive discussions with Honey Baked California and review of
 6   applicable legal requirements, HBH Licensing ultimately agreed to permit the
 7   Anaheim facility to continue to ship Branded hams and turkeys produced in its non-
 8   USDA inspected facility while conditioning the shipment of all other food products
 9   on their being produced and shipped in a registered USDA or FDA food processing
10   facility.
11          54.      The exception referenced in the preceding paragraph was limited to
12   Branded Product hams and turkeys that are processed by approved suppliers pursuant
13   to Brand specifications, due in part to the use of antimicrobial agents that inhibit the
14   growth of bacteria and other pathogens in the meat, and also because the hams and
15   turkeys have fewer ingredients and handling requirements that result in a lower risk
16   of pathogens.
17          55.      In a letter dated July 22, 2019, HBH Licensing conveyed food safety
18   requirements (the Safety Requirements) to Honey Baked California relating to food
19   products shipped from the Anaheim Mail Order facility.
20          56.      Honey Baked California has never objected to the Safety Requirements.
21          57.      The Safety Requirements conveyed to Honey Baked California on July
22   22, 2019, included, inter alia:
23                a) With the exception of Branded Product hams and turkey breasts, all food
24                   products shipped through interstate commerce-specifically including
25                   cheesy potatoes-must come directly from USDA or FDA registered food
26                   processing facilities without further processing;
27                b) Honey Baked California must adhere to the California Retail Food Code;
28                                                30
                                                                 CASE NO. 8:19-CV-01528 JVS (DFMx)
                                        DEFENDANTS’ ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT
                                        FOR INJUNCTIVE RELIEF, AND AMENDED COUNTERCLAIMS
Case 8:19-cv-01528-JVS-DFM Document 110 Filed 07/13/20 Page 31 of 82 Page ID
                                 #:2114

 1                c) Honey Baked California must maintain food products under proper and
 2                  safe temperatures through to the point of delivery to consumers;
 3                d) Honey Baked California must provide consumers with proper
 4                  instructions on food safety in its shipment packaging materials and
 5                  provide access to live customer support to address consumer issues or
 6                  questions.
 7         58.      Upon information and belief, Honey Baked California is continuing to
 8   ship, from its Anaheim facility and other facilities, substantial quantities of cheesy
 9   potatoes, other side dishes, and other food products that have not been manufactured
10   or produced in a registered USDA or FDA facility in accordance with the Safety
11   Requirements and to commit other violations of the Safety Requirements.
12         III.     Honey Baked California’s improper labeling of food products.
13         59.      In 2013, Section 403 of the Federal Food, Drug, and Cosmetic Act of
14   1938 (FDCA) was amended to establish a federal standard for menu labeling. The
15   federal menu labeling provisions require restaurants and similar retail food
16   establishments that are part of a chain with 20 or more locations doing business under
17   the same name (regardless of the type of ownership, e.g., individual franchises) and
18   offering for sale substantially the same menu items to provide calorie and other
19   nutrition information for standard menu items. See 21 U.S.C. § 343(q)(5)(H); 21
20   C.F.R. § 101.11.
21         60.      Immediately after the federal menu labeling requirements became
22   effective on December 1, 2014, the family licensees of HBH Limited Partnership
23   began making the necessary changes throughout the System to achieve compliance
24   well before the May 7, 2018, federal deadline.5
25
     5
26     California law required California restaurants to conform to the menu labeling
     regulations as of December 1, 2016, prior to the federal compliance date. See Cal.
27   Health & Safety Code § 114094.
28                                               31
                                                               CASE NO. 8:19-CV-01528 JVS (DFMx)
                                      DEFENDANTS’ ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT
                                      FOR INJUNCTIVE RELIEF, AND AMENDED COUNTERCLAIMS
Case 8:19-cv-01528-JVS-DFM Document 110 Filed 07/13/20 Page 32 of 82 Page ID
                                 #:2115

 1         61.    Effective as of November 8, 1990, the Nutrition Labeling and Education
 2   Act (NLEA) amended the FDCA to require most foods regulated by the FDA to be
 3   labeled with nutrition information, including, without limitation, a list of ingredients
 4   by common or usual name in descending order of predominance by weight. See 21 §
 5   343(q); C.F.R. § 101.4.
 6         62.    Additionally, the Food Allergen Labeling and Consumer Protection Act
 7   (FALCPA) requires that all food labels of packaged foods regulated under the FDCA
 8   identify in plain language if the good contains an ingredient that is or contains protein
 9   derived from a “major food allergen” (one of the eight major allergenic foods - milk,
10   egg, fish, crustacean shellfish, tree nuts, wheat, peanuts, or soybeans), as specified in
11   the Act. See 21 U.S.C. § 343(w). These requirements apply to covered products
12   labeled on or after January 1, 2006.
13         63.    Once each of the NLEA and FALCPA became effective, the family
14   licensees of HBH Limited Partnership began implementing all necessary changes
15   throughout the System to achieve compliance well before their respective compliance
16   deadlines.
17         64.    In addition to these federal requirements, HBH Licensing has long
18   required as a System standard that all pre-packaged or pre-portioned food for later
19   serving at home display a food label including: (a) product name; (b) ingredient list;
20   (c) allergen warnings; (d) use by date; (e) net weight; (f) handling requirements (i.e.,
21   “Keep Refrigerated”); (g) store name and location; and (h) a nutritional fact label (the
22   Labeling Requirements).
23         65.    From 2016 to the present, HBH Licensing has discussed with Honey
24   Baked California the need for Honey Baked California to align its labeling practices
25   with the rest of the System.
26

27

28                                              32
                                                              CASE NO. 8:19-CV-01528 JVS (DFMx)
                                     DEFENDANTS’ ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT
                                     FOR INJUNCTIVE RELIEF, AND AMENDED COUNTERCLAIMS
Case 8:19-cv-01528-JVS-DFM Document 110 Filed 07/13/20 Page 33 of 82 Page ID
                                 #:2116

 1         66.    In February 2016, Honey Baked California assured HBH Licensing that
 2   it would soon be adopting the Labeling Requirements followed by the rest of the
 3   System.
 4         67.    In June 2017, and repeatedly thereafter, HBH Licensing informed Honey
 5   Baked California that side dishes being produced and shipped to Mail Order
 6   customers by Honey Baked California did not comply with the System’s Labeling
 7   Requirements.
 8         68.    Honey Baked California again assured HBH Licensing that it would cure
 9   these labeling deficiencies by July 5, 2017.
10         69.    HBH Licensing is informed and believes, and on that basis alleges, that
11   Honey Baked California did not cure these labeling deficiencies by July 5, 2017, but
12   instead has continued through Easter 2020 to ship by common carrier from its
13   Anaheim Mail Order facility side dishes and other foods lacking proper labeling,
14   including allergen warnings, ingredient lists, and nutritional facts, among other
15   labeling deficiencies.
16         70.    In addition, in 2017 and repeatedly thereafter, HBH Licensing also
17   notified Honey Baked California that food pre-packed and pre-portioned for sale in
18   its California retail stores is not properly labeled in accordance with applicable law
19   and in keeping with System standards.
20         71.    During this period, Honey Baked California repeatedly assured HBH
21   Licensing that it would correct its retail store food labeling deficiencies.
22         72.    Notwithstanding these repeated assurances, Honey Baked California
23   repeatedly has continued to sell improperly labeled food from its retail stores.
24         73.    For example, during the 2019 winter holiday season, a customer posted a
25   complaint to the Yelp consumer review website indicating that a Honey Baked
26   California retail outlet not only failed to apply labels identifying product ingredients,
27

28                                               33
                                                               CASE NO. 8:19-CV-01528 JVS (DFMx)
                                      DEFENDANTS’ ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT
                                      FOR INJUNCTIVE RELIEF, AND AMENDED COUNTERCLAIMS
Case 8:19-cv-01528-JVS-DFM Document 110 Filed 07/13/20 Page 34 of 82 Page ID
                                 #:2117

 1   but went so far as to actively refuse to provide that information to the customer on
 2   request:
 3

 4

 5

 6

 7

 8

 9

10

11

12

13   (Emphasis added.)
14         74.    In February 2020, Honey Baked California admitted that it is not in
15   compliance with applicable laws and System standards regarding allergen warnings,
16   but it sought to justify its failure to comply on the basis that the “law is not being
17   enforced.”
18         75.    Notwithstanding repeated assurances that Honey Baked California’s
19   food labeling practices are otherwise in compliance with System standards and
20   applicable laws, HBH Licensing is informed and believes, and on that basis alleges,
21   that Honey Baked California is continuing to sell food through Mail Order
22   Transactions and in retail stores that is not properly labeled according to System
23   Labeling Requirements for pre-packed or pre-portioned food, and further, is not
24   properly labeled in accordance with food labeling laws and regulations.
25

26

27

28                                            34
                                                             CASE NO. 8:19-CV-01528 JVS (DFMx)
                                    DEFENDANTS’ ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT
                                    FOR INJUNCTIVE RELIEF, AND AMENDED COUNTERCLAIMS
Case 8:19-cv-01528-JVS-DFM Document 110 Filed 07/13/20 Page 35 of 82 Page ID
                                 #:2118

 1   IV.     Honey Baked California’s Easter 2020 performance damaged the Brand.
 2           76.   Upon information and belief, at least as early as late March and early
 3   April, Honey Baked California began having problems fulfilling orders for Easter
 4   2020.
 5           77.   Honey Baked California did not alert the rest of the system to its
 6   performance issues. Instead, Honey Baked USA’s customer service department began
 7   receiving inquiries and complaints regarding the fulfillment of food orders taken by
 8   Honey Baked California.
 9           78.   When contacted by Honey Baked USA, Honey Baked California
10   downplayed the problem.
11           79.   Throughout the holiday period, Honey Baked California customers
12   submitted hundreds and hundreds of complaints concerning Honey Baked
13   California’s performance through the contact page of Honey Baked USA’s website.
14   In addition, Honey Baked USA began receiving dozens of complaints daily through
15   Facebook Messenger.
16           80.   Many customers complained that improper labeling, packaging, or
17   shipping techniques used by Honey Baked California resulted in ruined,
18   contaminated, and spoiled food, or that they ordered Easter Meals from Honey Baked
19   California but received nothing, with no explanation or further information available.
20           81.   One customer inquired, “Received shipment. Got small baked ham with
21   sides. One plastic wrapped side was not identified. It’s all yellow in color. I am not
22   sure what it is. I am allergic to cheese and Cheese ingredients …Please advise what
23   this is. . . Please let me know if this contains cheese and what it is.”
24           82.   To add insult to injury, most customers reported they were unable to
25   contact Honey Baked California for live support about their food orders, to request
26   refunds, or even obtain order status information. Many customers expressed
27   understandable frustration after discovering that links on the California shipping
28                                               35
                                                                CASE NO. 8:19-CV-01528 JVS (DFMx)
                                      DEFENDANTS’ ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT
                                      FOR INJUNCTIVE RELIEF, AND AMENDED COUNTERCLAIMS
Case 8:19-cv-01528-JVS-DFM Document 110 Filed 07/13/20 Page 36 of 82 Page ID
                                 #:2119

 1   website were broken and after waiting on hold for hours on Honey Baked
 2   California’s customer service phone line, with no success.
 3         83.    For example, on April 7 another customer complained: “I received my
 4   delivery order today and the beans, potatoes and beans had split open [leaving] a
 5   mess in the bag. The ham was ok. I spent 2 1/2 hours on hold for to first position and
 6   then a busy signal. I was unable to get through. Tried calling a store and again
 7   disconnected. I know it is a busy time but I’m hoping someone can call me
 8   tomorrow.”
 9         84.    On April 8, another customer complained: “I received my order last
10   night. The box was intact BUT the bag inside containing the two side orders was
11   filled with the contents of the two containers! Both containers were cracked down the
12   side and the contents beans and I think potatoes (hard to tell because they were mixed
13   in with the beans at the bottom of the bag) drained out of the CRACKED containers.
14   I would like to receive a credit to my credit card for these two side orders.”
15         85.    The severity of Honey Baked California’s failure to comply with the
16   license’s requirements to use appropriate packaging, shipping materials and
17   techniques became apparent when customers started sending Honey Baked USA
18   photographs of their orders received from Honey Baked California. A sampling of
19   representative messages are shown below.
20

21

22

23

24

25

26

27

28                                              36
                                                              CASE NO. 8:19-CV-01528 JVS (DFMx)
                                     DEFENDANTS’ ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT
                                     FOR INJUNCTIVE RELIEF, AND AMENDED COUNTERCLAIMS
Case 8:19-cv-01528-JVS-DFM Document 110 Filed 07/13/20 Page 37 of 82 Page ID
                                 #:2120

 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                          37
                                                           CASE NO. 8:19-CV-01528 JVS (DFMx)
                                  DEFENDANTS’ ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT
                                  FOR INJUNCTIVE RELIEF, AND AMENDED COUNTERCLAIMS
Case 8:19-cv-01528-JVS-DFM Document 110 Filed 07/13/20 Page 38 of 82 Page ID
                                 #:2121

 1         86.   On April 10, a customer complained: “I am sending this complaint
 2   because we received our honey baked ham dinner, on time, but when I opened the
 3   box, the containers of baked beans and scalloped potatoes were open and spilt all
 4   over the bubble wrap and inside of the box and the taping tool were right on top of
 5   everything, And when I picked up the bag of dried beans thinking I could save
 6   something, the whole bag on the bottom fell open into the mess in the box so
 7   basically I lost everything but the ham. And also during this coronavirus issue I may
 8   have the coronavirus in the box. This is our second order from Honeybaked and if
 9   this can happen I don’t think I would wanna [sic] ever order this again especially for
10   a holiday meal. This whole purpose was so we didn’t have to go out due to the virus.”
11   The customer also sent Honey Baked USA a photograph of what they received from
12   Honey Baked California, which inexplicably included a packing tape dispenser, as
13   shown below.
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                            38
                                                             CASE NO. 8:19-CV-01528 JVS (DFMx)
                                    DEFENDANTS’ ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT
                                    FOR INJUNCTIVE RELIEF, AND AMENDED COUNTERCLAIMS
Case 8:19-cv-01528-JVS-DFM Document 110 Filed 07/13/20 Page 39 of 82 Page ID
                                 #:2122

 1         87.   Other    consumers    reported     similar   experiences.    One     customer
 2   complained: “On April 10 @ 1:15p our [order] was delivered to us, the package was
 3   opened, the delivery guy could not explain why. The ham unit was covered in
 4   macaroni & cheese and potatoes. The contents of soup bag was opened, the ham was
 5   lukewarm. It appears someone opened the box and contents w/in in the box and
 6   [poured] these ingredients over the ham. It clearly look as the package has been
 7   vandalized prior to arrival to our home. HBH would not deliver this package like this.
 8   This is a huge disappointment to my family and mother-in-law who spent good
 9   money on this Easter dinner only to have it arrive in a threatening manner. We feel
10   violated and threatened by your package arriving as it did. I have photos to verify the
11   above. A huge disappointment and COMPLETE waste of time try to access HBH
12   customer service over the phone at either OC or Ventura shops. Between my wife and
13   my 10 attempts to contact your customer service, we were abruptly hung up on. I am
14   currently on hold w/ the 800 # on your website, it will be over 100 min to speak with
15   a representative. The obnoxious Santana knockoff doesn’t help this disastrous
16   experience with HBH. I hope your Easter better than ours gonna be.”
17         88.   The customer also sent Honey Baked USA photographs demonstrating
18   how his order was delivered, as shown below.
19

20

21

22

23

24

25

26

27

28                                             39
                                                              CASE NO. 8:19-CV-01528 JVS (DFMx)
                                     DEFENDANTS’ ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT
                                     FOR INJUNCTIVE RELIEF, AND AMENDED COUNTERCLAIMS
Case 8:19-cv-01528-JVS-DFM Document 110 Filed 07/13/20 Page 40 of 82 Page ID
                                 #:2123

 1          89.    In addition to failing to use appropriate packaging to secure side dishes
 2   during mailing of Easter orders, Honey Baked California failed to maintain perishable
 3   food items under proper and safe temperatures through to the point of delivery to
 4   consumers.
 5          90.    On its website, a screen capture of which is shown below, Honey Baked
 6   California guarantees that customer orders will “arrive in perfect order,” with the
 7   foods flash frozen, insulated in a foam cooler, and accompanied by multiple ice
 8   packs. (Emphasis added.)6
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
     6
      Accessed on July 9, 2020 at Honey Baked California’s “Shop Online” webpage.
27   https://shophoneybaked.com/shop-by-product/sides-soups-more/the-classic-2-side-sampler.html
28                                                 40
                                                                  CASE NO. 8:19-CV-01528 JVS (DFMx)
                                        DEFENDANTS’ ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT
                                        FOR INJUNCTIVE RELIEF, AND AMENDED COUNTERCLAIMS
Case 8:19-cv-01528-JVS-DFM Document 110 Filed 07/13/20 Page 41 of 82 Page ID
                                 #:2124

 1         91.    Despite these representations, Honey Baked California shipped many
 2   Easter orders through common carrier without using proper shipping materials and
 3   techniques, and in some cases, without foam coolers, Styrofoam insulating inserts, or
 4   ice packs altogether.
 5         92.    Scores of consumers contacted HBH Licensing about receiving orders
 6   from Honey Baked California that they determined were unsafe to consume.
 7         93.    For example, one customer reported: “My turkey breast arrived
 8   yesterday with the juices leaking through the cardboard and the ice pack completely
 9   melted. I’m afraid to eat it since I don’t know how long it’s been at room
10   temperature.” Another customer reported: “I just received my ham. . . it was shipped
11   yesterday. And it was not shipped with anything to keep it cold. Just placed in the box
12   in a bag. Is it safe to eat? Just doesn’t seem right. . . I’m worried about serving it to
13   my family.” Similarly, another customer reported that the Honey Baked Ham they
14   had ordered for overnight delivery arrived a day late, and had “been sitting at the
15   distribution center for 2 days without refrigeration. The Box did not come with any
16   ice packs or solution to keep the ham cold as suggested on your website. We are very
17   hesitant to eat the ham, since we ordered it for our Easter dinner.” And yet another
18   customer complained: “[t]he turkey breast came in a cardboard box with no ice and
19   not Styrofoam. It is at room temperature and juice out of its container. I’m sure this
20   can’t be right. . . I’m concerned, especially about the turkey, that it will make my
21   family sick. I can’t get a hold of anyone via phone. . . very frustrated.” Another
22   customer expressed great frustration at the condition of his food and inability to reach
23   Honey Baked California for assistance: “Order shipped yesterday from Anaheim, CA.
24   Delivered today. No packaging like Styrofoam or anything to cool it. It’s rotted
25   through the box and smells. Now I’m on hold for 138 minutes to your 800 number.”
26         94.    Another customer tried to get assistance through the Honey Baked Ham
27   website after two of the three separate orders she placed with Honey Baked
28                                              41
                                                              CASE NO. 8:19-CV-01528 JVS (DFMx)
                                     DEFENDANTS’ ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT
                                     FOR INJUNCTIVE RELIEF, AND AMENDED COUNTERCLAIMS
Case 8:19-cv-01528-JVS-DFM Document 110 Filed 07/13/20 Page 42 of 82 Page ID
                                 #:2125

 1   California failed to arrive, and she had been disconnected from Honey Baked
 2   California’s customer service line after holding for three hours. She wrote: “I ordered
 3   3 hams. One to Utah, one to Oregon, and one to California. Only the one to California
 4   had a tracking number and was delivered. Waited on the phone 2hr 57 min to get
 5   tracking numbers for the other two because as of 4: 22 pm they have not [been]
 6   delivered. Was told I was next, heard a click and then the call was dropped. Now on
 7   the phone again and the wait time is 184 minutes. :[ ”
 8         95.    The day before Easter, Honey Baked USA was flooded with calls and
 9   messages from California customers seeking assistance with their orders and stating
10   that the California call center was closed. Many customers were upset because they
11   received spilled or spoiled food they could not use for their family’s Easter meal.
12   Others hadn’t received their orders, hadn’t been giving tracking numbers, and
13   couldn’t reach Honey Baked California for assistance.
14         96.    One customer complained: “When I opened the box it was a mess....
15   beans, potatoes, all opened in box looked like a bowl of soup....I will never ever
16   purchase anything from Honey Baked Ham again....Thanks for destroying Easter......”
17         97.    Another customer wrote: “I am currently on hold with your customer
18   service for a quoted time of 178 minutes. I spent a LOT of money on this ham to
19   make our Easter special. It was supposed to be delivered today. When I checked
20   UPS... it now says Monday which is after Easter and also means it will have been in
21   transit for 5 days.... I can't get a hold of anyone who can help me.”
22         98.    Another customer stated: “I am so upset, I paid a lot ahead of time to
23   have a ham delivered, it did not arrive, I was calling and being hung up on, then I
24   finally am on hold and I have been on hold for over 4 hours, I just want to feed my
25   family for Easter, the lack of communication is so frustrating, if you had issues as a
26   company with deliveries you should have sent an email to your customers advising
27   this to them since we are in times that we cannot just run to the store for a back up. I
28                                              42
                                                              CASE NO. 8:19-CV-01528 JVS (DFMx)
                                     DEFENDANTS’ ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT
                                     FOR INJUNCTIVE RELIEF, AND AMENDED COUNTERCLAIMS
Case 8:19-cv-01528-JVS-DFM Document 110 Filed 07/13/20 Page 43 of 82 Page ID
                                 #:2126

 1   am very very upset with you all!.” Similarly, a customer complained: “I ordered a
 2   ham a week before Easter. You took my payment and I never got my ham. You
 3   ruined our Easter dinner. I will never order from HBH again. I will warn everyone
 4   not to do business w your co[mpany].”
 5         99.   Still another customer complained that: “Your company has taken
 6   advantage of this pandemic, offering product with delivery dates that were impossible
 7   to meet. You ruined our holiday as we ordered and paid our ham a week in advance
 8   and never received it. Spent days and hours in ‘cue’ in a feeble attempt to reach your
 9   customer service. As their work day ended before our call reached a representative.
10   Shame on you and your greedy business practices.”
11         100. In addition to contacting Honey Baked USA, hundreds of customers of
12   Honey Baked California posted complaints and negative reviews about the HBH
13   Brand and the System that appeared nationwide on social media platforms such as
14   Facebook, Twitter, and Instagram. Representative examples of consumer complaints
15   posted to Facebook are shown below.
16

17

18

19

20

21

22

23

24

25

26

27

28                                            43
                                                             CASE NO. 8:19-CV-01528 JVS (DFMx)
                                    DEFENDANTS’ ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT
                                    FOR INJUNCTIVE RELIEF, AND AMENDED COUNTERCLAIMS
Case 8:19-cv-01528-JVS-DFM Document 110 Filed 07/13/20 Page 44 of 82 Page ID
                                 #:2127

 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                          44
                                                           CASE NO. 8:19-CV-01528 JVS (DFMx)
                                  DEFENDANTS’ ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT
                                  FOR INJUNCTIVE RELIEF, AND AMENDED COUNTERCLAIMS
Case 8:19-cv-01528-JVS-DFM Document 110 Filed 07/13/20 Page 45 of 82 Page ID
                                 #:2128

 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26         101. Many customers also took to Twitter to post about their poor experiences
27   caused by Honey Baked California. Some also used hashtags to indicate their disdain
28                                           45
                                                            CASE NO. 8:19-CV-01528 JVS (DFMx)
                                   DEFENDANTS’ ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT
                                   FOR INJUNCTIVE RELIEF, AND AMENDED COUNTERCLAIMS
Case 8:19-cv-01528-JVS-DFM Document 110 Filed 07/13/20 Page 46 of 82 Page ID
                                 #:2129

 1   for the brand due to their Easter 2020 experiences, such as #honeybakedscam,
 2   #honeybakedhamscam,     #hamscam,    and    #honeybakedpredator.       Representative
 3   examples of consumer complaints posted to Twitter are shown below:
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                          46
                                                           CASE NO. 8:19-CV-01528 JVS (DFMx)
                                  DEFENDANTS’ ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT
                                  FOR INJUNCTIVE RELIEF, AND AMENDED COUNTERCLAIMS
Case 8:19-cv-01528-JVS-DFM Document 110 Filed 07/13/20 Page 47 of 82 Page ID
                                 #:2130

 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                          47
                                                           CASE NO. 8:19-CV-01528 JVS (DFMx)
                                  DEFENDANTS’ ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT
                                  FOR INJUNCTIVE RELIEF, AND AMENDED COUNTERCLAIMS
Case 8:19-cv-01528-JVS-DFM Document 110 Filed 07/13/20 Page 48 of 82 Page ID
                                 #:2131

 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                          48
                                                           CASE NO. 8:19-CV-01528 JVS (DFMx)
                                  DEFENDANTS’ ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT
                                  FOR INJUNCTIVE RELIEF, AND AMENDED COUNTERCLAIMS
Case 8:19-cv-01528-JVS-DFM Document 110 Filed 07/13/20 Page 49 of 82 Page ID
                                 #:2132

 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                          49
                                                           CASE NO. 8:19-CV-01528 JVS (DFMx)
                                  DEFENDANTS’ ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT
                                  FOR INJUNCTIVE RELIEF, AND AMENDED COUNTERCLAIMS
Case 8:19-cv-01528-JVS-DFM Document 110 Filed 07/13/20 Page 50 of 82 Page ID
                                 #:2133

 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                          50
                                                           CASE NO. 8:19-CV-01528 JVS (DFMx)
                                  DEFENDANTS’ ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT
                                  FOR INJUNCTIVE RELIEF, AND AMENDED COUNTERCLAIMS
Case 8:19-cv-01528-JVS-DFM Document 110 Filed 07/13/20 Page 51 of 82 Page ID
                                 #:2134

 1         102. Additionally, dozens of customers posted complaints to Yelp consumer
 2   review webpages for Honey Baked California’s retail stores. A sample is shown
 3   below:
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                          51
                                                           CASE NO. 8:19-CV-01528 JVS (DFMx)
                                  DEFENDANTS’ ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT
                                  FOR INJUNCTIVE RELIEF, AND AMENDED COUNTERCLAIMS
Case 8:19-cv-01528-JVS-DFM Document 110 Filed 07/13/20 Page 52 of 82 Page ID
                                 #:2135

 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                          52
                                                           CASE NO. 8:19-CV-01528 JVS (DFMx)
                                  DEFENDANTS’ ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT
                                  FOR INJUNCTIVE RELIEF, AND AMENDED COUNTERCLAIMS
Case 8:19-cv-01528-JVS-DFM Document 110 Filed 07/13/20 Page 53 of 82 Page ID
                                 #:2136

 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14         103. Some customers were so frustrated by their inability to reach Honey
15   Baked California’s customer support that they began attempting to contact Honey
16   Baked USA employees by sending messages through the LinkedIn website. This is
17   one example:
18

19

20

21

22

23

24

25

26

27

28                                          53
                                                           CASE NO. 8:19-CV-01528 JVS (DFMx)
                                  DEFENDANTS’ ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT
                                  FOR INJUNCTIVE RELIEF, AND AMENDED COUNTERCLAIMS
Case 8:19-cv-01528-JVS-DFM Document 110 Filed 07/13/20 Page 54 of 82 Page ID
                                 #:2137

 1         104. Other Honey Baked California customers went so far as to locate and
 2   contact Honey Baked USA employees at their homes. One customer even sent a letter
 3   to Honey Baked USA’s CEO, Linda van Rees.
 4         105. The complaints described in the preceding paragraphs are illustrative and
 5   by no means exhaustive.
 6         106. Customers posted hundreds, if not thousands, of complaints and negative
 7   commentary about the HBH Brand on social media platforms and various websites
 8   relating to Honey Baked California’s disastrous performance during Easter 2020.
 9         107. Honey Baked USA alone received more than 800 complaints submitted
10   through its website from Honey Baked California customers around the Easter
11   holiday.
12         108. Several hundred Honey Baked California customers complained that
13   their Honey Baked Ham, turkey, and other food items had never arrived for the Easter
14   holiday, or arrived after their scheduled delivery date.
15         109. More than 100 Honey Baked California customers complained that they
16   received food that was delivered warm or thawed, or food that had spilled out of
17   containers that were not securely closed and not appropriate for mail order shipping
18   of food
19         110. Many customers told Honey Baked USA that their Easter holiday was
20   ruined due to Honey Baked California’s dismal performance and total lack of
21   customer service. For example, a long time Honey Baked customer who didn’t
22   receive her Easter ham in time for the holiday and was unable to reach anyone at
23   Honey Baked California said “[t]hank you for making this the saddest Easter ever.” A
24   man who had purchased a prime rib feast for his family’s Easter dinner, who did not
25   receive his order but instead received a smashed cake and mashed potatoes, stated
26   that “[m]y Easter with my family is ruined and with me out of work, me and my
27   family were looking forward to this meal together.” A woman who received a
28                                              54
                                                                CASE NO. 8:19-CV-01528 JVS (DFMx)
                                      DEFENDANTS’ ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT
                                      FOR INJUNCTIVE RELIEF, AND AMENDED COUNTERCLAIMS
Case 8:19-cv-01528-JVS-DFM Document 110 Filed 07/13/20 Page 55 of 82 Page ID
                                 #:2138

 1   spoiled harm stated that “[m]y Easter dinner is ruined and just can say how
 2   disappointed I am.” Another woman who received inedible spilled side dishes and
 3   ham that was not kept cool stated “I want [my] money back we had to throw the
 4   whole thing out and its ruined our Easter dinner that due to the pandemic I can’t even
 5   replace properly.” Further, a woman who did not receive the meal she ordered for
 6   Easter stated “[m]y Easter dinner was ruined because you did not fulfill your promise
 7   to deliver.”
 8         111. Honey Baked California’s operational issues and repeated failures to
 9   meet customer expectations around the Easter holiday reflected materially and
10   unfavorably upon the operation and reputation of the Brand and System.
11         112. Following the deluge of complaints from Honey Baked California
12   customers, HBH Licensing demanded that Honey Baked California temporarily
13   suspend courier shipping from its Anaheim facility until HBH Licensing could
14   investigate the problems and ensure that protective measures were in place to protect
15   consumer health and safety, and prevent further damage to the Brand and System.
16         113. Honey Baked California declined and refuses to do so.
17   V.    HBH California’s unauthorized use of HBH Proprietary Marks
18         114. The License Agreement grants Honey Baked California a license to use
19   the Proprietary Marks only in connection with the Branded Products listed in Exhibit
20   B of the License Agreement. See License Agreement § 6(b)(vii).
21         115. Honey Baked California has no right, license, or authorization to use the
22   Proprietary Marks other than those limited rights set forth in the License Agreement,
23   and only pursuant to all restrictions and requirements of the License Agreement.
24         116. HBH Licensing has not licensed or authorized Honey Baked California
25   to use the Proprietary Marks for any products other than the Branded Products. The
26   Branded Products do not include side dishes, condiments, desserts, or soup mixes.
27

28                                            55
                                                             CASE NO. 8:19-CV-01528 JVS (DFMx)
                                    DEFENDANTS’ ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT
                                    FOR INJUNCTIVE RELIEF, AND AMENDED COUNTERCLAIMS
Case 8:19-cv-01528-JVS-DFM Document 110 Filed 07/13/20 Page 56 of 82 Page ID
                                 #:2139

 1         117. At some point in time, without approval of HBH Licensing, Honey
 2   Baked California began using the Proprietary Marks in connection with the sale of
 3   side dishes, condiments, desserts, soup mixes, and other food products.
 4         118. For example, Honey Baked California is selling the products below,
 5   which use the Proprietary Marks, in its California retail stores.
 6
                    Tantalizing                         Champagne Gourmet Mustard
 7                Honeyspice Sauce
 8

 9

10

11

12

13

14

15
                       Cakes                                 Ham Bone Soup Mix
16

17

18

19

20

21

22

23

24

25

26

27

28                                              56
                                                               CASE NO. 8:19-CV-01528 JVS (DFMx)
                                      DEFENDANTS’ ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT
                                      FOR INJUNCTIVE RELIEF, AND AMENDED COUNTERCLAIMS
Case 8:19-cv-01528-JVS-DFM Document 110 Filed 07/13/20 Page 57 of 82 Page ID
                                 #:2140

 1         119. HBH Licensing has not approved the manufacturer or supplier of these
 2   side dishes, condiments, desserts, and other food products.
 3         120. These side dishes, condiments, desserts, and other food products are not
 4   listed in Exhibit B of the License Agreement as Branded Products.
 5         121. These side dishes, condiments, desserts, and other food products do not
 6   comply with System standards. They are not made by an approved manufacturer, and
 7   upon information and belief do not comply or fully comply with System Labeling
 8   Requirements.
 9         122. The sale of these unapproved products with the Proprietary Marks
10   affixed to them is likely to cause, and has caused, actual consumer confusion as to
11   whether these products have been approved by HBH Licensing.
12   VI.   Honey Baked California’s unauthorized registration and use of domain names.
13         123. The License Agreement provides that Honey Baked California may not
14   register or use domain names, establish or use social media accounts, or create or use
15   apps for its business without the prior written consent of HBH Licensing, which shall
16   have the right to require such domain names and accounts to be registered in
17   Licensor's name.
18         124. The License Agreement further provides that Honey Baked California
19   must fully comply with any specifications, standards, policy statements, rules or any
20   other requirements specified by Licensor from time to time related to the use of the
21   Proprietary Marks on the Internet.
22         125. At least as early as 1996, the predecessor of HBH Licensing registered
23   the subdomain ca.honeybaked.com and approved it for use by Honey Baked
24   California.
25         126. From 1996 until at least 2018, HBH Limited Partnership and HBH
26   Licensing caused traffic from the National Website to be directed to this subdomain.
27

28                                             57
                                                             CASE NO. 8:19-CV-01528 JVS (DFMx)
                                    DEFENDANTS’ ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT
                                    FOR INJUNCTIVE RELIEF, AND AMENDED COUNTERCLAIMS
Case 8:19-cv-01528-JVS-DFM Document 110 Filed 07/13/20 Page 58 of 82 Page ID
                                 #:2141

 1         127. At some point in time, without the knowledge or approval of HBH
 2   Licensing or its predecessor, Honey Baked California registered the domain
 3   shophoneybaked.com       and    apparently       began   re-directing      traffic   from
 4   ca.honeybaked.com to shophoneybaked.com.
 5         128. In 2018, HBH Licensing became aware that Honey Baked California is
 6   using domain name shophoneybaked.com. HBH Licensing later became aware that
 7   Honey Baked California has registered and is using an additional domain name,
 8   hbhca.com.
 9         129. On November 1, 2019, HBH Licensing requested the transfer of the two
10   domain names after the holiday sales rush.
11         130. Honey Baked California, through counsel, stated that it would transfer
12   the two domain names to HBH Licensing as requested.
13         131. On November 27, 2019, HBH Licensing published in draft form updated
14   Internet Guidelines that delineated requirements pertaining to use of the Proprietary
15   Marks in digital media. These updated requirements, which became effective
16   February 1, 2020, permitted Honey Baked California to use the domain names that it
17   previously registered under certain conditions, including that Honey Baked California
18   transfer ownership of the domain names to Honey Baked USA, include titles and
19   metatags that clearly define the territorial limitations of the California website, and
20   include features distinguishing that website from Honey Baked USA’s shopping
21   portals.
22         132. On February 28, 2020, Honey Baked California notified HBH Licensing
23   that despite its earlier agreement to transfer ownership of the domain names to HBH
24   Licensing, it was now unwilling to do so.
25         133. Honey Baked California has registered and is using the domain names
26   shophoneybaked.com and hbhca.com in breach of its obligations under License
27   Agreement. Further, Honey Baked California is not complying with the
28                                               58
                                                              CASE NO. 8:19-CV-01528 JVS (DFMx)
                                     DEFENDANTS’ ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT
                                     FOR INJUNCTIVE RELIEF, AND AMENDED COUNTERCLAIMS
Case 8:19-cv-01528-JVS-DFM Document 110 Filed 07/13/20 Page 59 of 82 Page ID
                                 #:2142

 1   specifications, standards, policy statements, rules and any other requirements
 2   specified by Licensor related to the use of the Proprietary Marks on the Internet.
 3         134. Honey Baked California’s use of the domain name shophoneybaked.com
 4   is likely to cause, and has caused, actual consumer confusion and damaged the
 5   reputation of the Honey Baked System and trademarks.
 6   VII. Honey Baked California’s failure to update stores to System standards
 7         135. Prior to renewal of the License Agreement in 2015, HBH Limited
 8   Partnership notified Honey Baked California that approximately ½ of California’s
 9   stores were still using pre-1996 “Hexagon” signage.
10         136. In the 2015 License Agreement, Honey Baked California committed to
11   “update its signage on all of its HoneyBaked Outlets, and [to] cause its sublicensees
12   to update their signage on all of their HoneyBaked Outlets, to match Licensor’s
13   current standards for signage … within 180 days” of the License Agreement’s
14   effective date. See License Agreement § 6(a)(ii).
15         137. Honey Baked California further committed to update signage on its retail
16   stores to correspond to any signage standards adopted by HBH Licensing in the
17   future on the occurrence of certain conditions and within certain timeframes set forth
18   in the § 6(a)(ii) of the License Agreement.
19         138. From July 2015 to 2019, Honey Baked California repeatedly informed
20   HBH Licensing that it had fully converted all the pre-1996 signage to current System
21   standards or imminently would do so.
22         139. In fact, Honey Baked California failed to update and convert many signs
23   throughout California, while continuing to represent that it had or would. For
24   example, in 2016, Honey Baked California assured HBH Licensing that with three
25   exceptions (none of which are identified in the following paragraph) all stores have
26   been converted.
27

28                                             59
                                                              CASE NO. 8:19-CV-01528 JVS (DFMx)
                                     DEFENDANTS’ ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT
                                     FOR INJUNCTIVE RELIEF, AND AMENDED COUNTERCLAIMS
Case 8:19-cv-01528-JVS-DFM Document 110 Filed 07/13/20 Page 60 of 82 Page ID
                                 #:2143

 1         140. On November 1, 2019, HBH Licensing notified Honey Baked California
 2   that it was in default of its obligation to update store signs at its store locations in La
 3   Mesa, Stockton, Huntington Beach, and Ventura.
 4         141. As of February 28, 2020, Honey Baked California had still not corrected
 5   the signage defaults at the La Mesa and Stockton stores with permanent signage. On
 6   information and belief, it still has not done so as of the date of this filing.
 7   VIII. Honey Baked California’s failure to update graphics to System standards.
 8         142. Section 6(b) of the License Agreement provides, in part, “In order to
 9   maintain such System and in order to protect and enhance the reputation, value and
10   goodwill of the Proprietary Marks and Licensor’s licensing System, and to control the
11   nature and quality of the goods and services provided under the Proprietary Marks, so
12   that the public may rely upon the Proprietary Marks as identifying Branded Products
13   and other goods and services of the highest order, Licensee agrees to abide by and
14   conform to the standards of Licensor.”
15         143. In early spring 2018, Honey Baked USA completely redesigned and
16   modernized the Brand.
17         144. On or about March 25, 2018, HBH Licensing sent Honey Baked
18   California a draft of the proposed new Brand Standards, which imposed requirements
19   for the printed display of the Proprietary Marks.
20         145. HBH Licensing also reviewed a copy of the new Brand Standards with
21   Honey Baked California in a meeting in June of 2018.
22         146. The new Brand Standards contained specifications and requirements for
23   use of the new marks on product packaging, retail bags, shipping boxes, and other
24   materials.
25         147. Examples of the new Brand Standards used on packaging for side dishes
26   and condiments, and on retail bags, are shown below.
27

28                                                60
                                                                CASE NO. 8:19-CV-01528 JVS (DFMx)
                                       DEFENDANTS’ ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT
                                       FOR INJUNCTIVE RELIEF, AND AMENDED COUNTERCLAIMS
Case 8:19-cv-01528-JVS-DFM Document 110 Filed 07/13/20 Page 61 of 82 Page ID
                                 #:2144

 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                          61
                                                           CASE NO. 8:19-CV-01528 JVS (DFMx)
                                  DEFENDANTS’ ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT
                                  FOR INJUNCTIVE RELIEF, AND AMENDED COUNTERCLAIMS
Case 8:19-cv-01528-JVS-DFM Document 110 Filed 07/13/20 Page 62 of 82 Page ID
                                 #:2145

 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14
           148. On October 13, 2018, HBH Licensing notified Honey Baked California
15
     that it required adoption of the new Brand Standards, effective June 1, 2019.
16
     Although much of the rest of the System had already implemented the new Brand
17
     Standards, HBH Licensing delayed implementation of the Brand Standards for stores
18
     in California for more than six months (two holidays later) to allow Honey Baked
19
     California time to exhaust its current supply of packaging and to plan ahead to be
20
     able to implement the required changes in time for the 2019 Holidays.
21
           149. Despite having more than a year’s notice, Honey Baked California
22
     continued to use packaging and bags displaying outdated graphics throughout the
23
     2019 Holiday season in its retail stores:
24

25

26

27

28                                               62
                                                              CASE NO. 8:19-CV-01528 JVS (DFMx)
                                     DEFENDANTS’ ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT
                                     FOR INJUNCTIVE RELIEF, AND AMENDED COUNTERCLAIMS
Case 8:19-cv-01528-JVS-DFM Document 110 Filed 07/13/20 Page 63 of 82 Page ID
                                 #:2146

 1

 2

 3

 4

 5

 6

 7

 8                                     7

 9         150. On or about February 28, 2020, Honey Baked California represented to
10   HBH Licensing that it had completed its transition to new standard packaging.
11         151. In fact, contrary to its representation, Honey Baked California continued
12   to use outdated, unapproved graphics on tote bags and packaging throughout the 2020
13   Easter holiday, as shown below:
14

15

16

17

18

19

20

21

22

23

24

25   7
       In addition to this product packaging using outdated branding, Honey Baked
26   California’s distribution of this product itself materially breaches the License
     Agreement because it uses the Proprietary Marks but is not an authorized Branded
27   Product or otherwise approved by HBH Licensing.
28                                            63
                                                             CASE NO. 8:19-CV-01528 JVS (DFMx)
                                    DEFENDANTS’ ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT
                                    FOR INJUNCTIVE RELIEF, AND AMENDED COUNTERCLAIMS
Case 8:19-cv-01528-JVS-DFM Document 110 Filed 07/13/20 Page 64 of 82 Page ID
                                 #:2147

 1

 2

 3

 4

 5

 6

 7

 8

 9

10
           152. Honey Baked California’s continued use of outdated packaging that is
11
     non-compliant with current System Standards constitutes a breach of the License
12
     Agreement and damages the Brand.
13
                  Count I – Breach of Contract—Food Safety Requirements
14
                    (By HBH Licensing against Honey Baked California)
15
           153. The Counterclaim Plaintiffs hereby incorporate the allegations of
16
     paragraphs 1–152 as if fully set forth herein.
17
           154. HBH Licensing and Honey Baked California are parties to the License
18
     Agreement.
19
           155. HBH Licensing performed all of its duties under the License Agreement.
20
           156. The License Agreement obligates Honey Baked California to, inter alia,
21
     follow food safety requirements established by HBH Licensing. See License
22
     Agreement § 6(b)(ii).
23
           157. HBH Licensing has exercised its rights under the License Agreement by
24
     establishing Safety Requirements mandating, inter alia, that:
25

26

27

28                                              64
                                                              CASE NO. 8:19-CV-01528 JVS (DFMx)
                                     DEFENDANTS’ ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT
                                     FOR INJUNCTIVE RELIEF, AND AMENDED COUNTERCLAIMS
Case 8:19-cv-01528-JVS-DFM Document 110 Filed 07/13/20 Page 65 of 82 Page ID
                                 #:2148

 1         a)     All food products shipped through interstate commerce, with the
 2   exception of Branded Product hams and turkey breasts, must come directly from
 3   USDA or FDA registered food processing facilities without further processing;
 4         b)     Honey Baked California must adhere to the California Retail Food Code;
 5         c)     Honey Baked California must maintain food products under proper and
 6   safe temperatures through to the point of delivery to consumers;
 7         d)     Honey Baked California is to provide consumers with proper
 8   instructions on food safety in the shipment packaging materials and provide access to
 9   live customer support to address consumer issues or questions.
10         158. Honey Baked California has repeatedly and materially breached and
11   failed to meet its obligations under the Safety Requirements.
12         159. Honey Baked California has shipped products through interstate
13   commerce, including but not limited to cheesy potatoes, ham salads, side dishes and
14   condiments, that did not come directly from a USDA or FDA registered food
15   processing facility without further processing.
16         160. Honey Baked California repeatedly has shipped food to customers via
17   common courier that was not packaged in a way that allowed it to maintain proper
18   and safe temperatures through to the point of delivery to consumers.
19         161. Honey Baked California repeatedly has failed to provide proper food
20   safety instructions in the shipment packaging of food products shipped to consumers
21   via common courier.
22         162. Honey Baked California failed to provide adequately staffed live
23   customer support to field and respond to customer complaints and questions.
24         163. Honey Baked California has violated the California Retail Food Code in
25   regards to shipments from its retail stores.
26

27

28                                              65
                                                               CASE NO. 8:19-CV-01528 JVS (DFMx)
                                      DEFENDANTS’ ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT
                                      FOR INJUNCTIVE RELIEF, AND AMENDED COUNTERCLAIMS
Case 8:19-cv-01528-JVS-DFM Document 110 Filed 07/13/20 Page 66 of 82 Page ID
                                 #:2149

 1          164. Honey Baked California’s repeated breaches of the Safety Requirements
 2   endanger consumer health and welfare and irreparably harm Counterclaim Plaintiff,
 3   the Brand, and they System.
 4          165. HBH Licensing is entitled to an order directing Honey Baked California
 5   to specifically perform its obligations under the License Agreement, including but not
 6   limited to complying with System food safety requirements, so long as the License
 7   Agreement remains in effect.
 8                      Count II – Breach of Contract—Product Labeling
 9                  (By HBH Licensing against Honey Baked California)
10          166. The Counterclaim Plaintiffs hereby incorporate the allegations of
11   paragraphs 1–165 as if fully set forth herein.
12          167. The License Agreement obligates Honey Baked California to, inter alia,
13   abide by and conform to standards established by HBH Licensing as well as by all
14   applicable federal, state, and local laws and regulations. See License Agreement §§
15   (6)(b), (b)(ii).
16          168. HBH Licensing has exercised its rights under the License Agreement by
17   establishing Labeling Requirements for the System that require all retail stores in the
18   Honey Baked System to follow FDA food and menu labeling laws and to label each
19   pre-packed and pre-portioned food products sold at Honey Baked outlets with various
20   information including: (a) product name; (b) ingredient list; (c) allergen warnings;
21   (d) use by date; (e) net weight; (f) handling requirements (i.e. “Keep Refrigerated”);
22   (g) store name and location; and (h) a nutritional fact label.
23          169. Honey Baked California has repeatedly violated the Labeling
24   Requirements by, inter alia:
25                 Failing to provide required allergen statements;
26                 Failing to provide required ingredient lists;
27                 Failing to provide required nutritional information;
28                                                66
                                                                CASE NO. 8:19-CV-01528 JVS (DFMx)
                                       DEFENDANTS’ ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT
                                       FOR INJUNCTIVE RELIEF, AND AMENDED COUNTERCLAIMS
Case 8:19-cv-01528-JVS-DFM Document 110 Filed 07/13/20 Page 67 of 82 Page ID
                                 #:2150

 1                Failing to provide required use by dates;
 2                Failing to provide required net weights;
 3                Failing to provide required store name and location; and
 4                Failing to provide required nutritional facts and information.
 5         170. In addition to its recurrent failures to comply with the Labeling
 6   Requirements, Honey Baked California has repeatedly and recalcitrantly made
 7   misrepresentations to HBH Licensing regarding its compliance or plans to come into
 8   compliance.
 9         171. In addition to requiring Honey Baked California to comply with
10   Licensor’s Labeling Requirements, the License Agreement obligates Honey Baked
11   California to comply with all applicable federal, state, and local laws and regulations.
12         172. Honey Baked California has not complied with federal labeling laws.
13         173. In addition to federal laws, one state law, California’s Safe Drinking
14   Water and Toxic Enforcement Act of 1986 (“Prop 65”) requires retailers producing
15   food in California that introduce a listed chemical known to cause cancer or
16   reproductive toxicity into a food product, or sell such a food product under a brand or
17   trademark owned or licensed by the retailer or an affiliated entity, to provide a
18   warning that the food product contains a chemical known to the State of California to
19   cause cancer or reproductive toxicity. See Cal. Health & Safety Code § 25249.6.
20         174. Honey Baked California produces and sells food products that, on
21   information and belief, contain or are likely to contain chemicals identified by the
22   State as Prop 65 chemicals.
23         175. On information and belief, Honey Baked California’s online catalogue
24   and many of its retail stores do not provide the required Prop 65 warnings.
25         176. Since at least 2017, HBH Licensing has repeatedly voiced its concerns
26   about Prop 65 compliance to Honey Baked California, and the latter has repeatedly
27   failed to provide requested assurances of compliance.
28                                              67
                                                               CASE NO. 8:19-CV-01528 JVS (DFMx)
                                      DEFENDANTS’ ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT
                                      FOR INJUNCTIVE RELIEF, AND AMENDED COUNTERCLAIMS
Case 8:19-cv-01528-JVS-DFM Document 110 Filed 07/13/20 Page 68 of 82 Page ID
                                 #:2151

 1         177. Honey       Baked    California’s     noncompliance    with    the    Labeling
 2   Requirements and federal and state law and regulations, including Prop 65, endangers
 3   consumer health and welfare and irreparably harms Counterclaim Plaintiff, the HBH
 4   Brand and System.
 5         178. HBH Licensing is entitled to an order directing Honey Baked California
 6   to specifically perform its obligations under the License Agreement, including but not
 7   limited to complying with applicable Labeling Requirements, Prop 65, and all other
 8   applicable federal, state, and local laws and regulations, so long as the License
 9   Agreement remains in effect.
10    Count III – Breach of Contract—Gross Violations of Quality Control Standards
11                (By HBH Licensing against Honey Baked California)
12         179. The Counterclaim Plaintiffs hereby incorporate the allegations of
13   paragraphs 1–178 as if fully set forth herein.
14         180. The License Agreement obligates Honey Baked California to, inter alia:
15   (1) market all products as high-end, premium products in order to protect and
16   enhance the image and goodwill of the Proprietary Marks and the System; (2) take all
17   reasonable precautions to ensure that products that it packs and ships to consumers
18   retain their original flavor, taste, quality, and other attributes; (3) use appropriate
19   packaging and shipping materials and techniques and (4) comply with directives from
20   HBH Licensing regarding actions to be taken to maintain the quality and standards of
21   the HBH Brand and System. See License Agreement §§ 6(b), 6(b)(ii).
22         181. During the 2020 Easter holiday season, Honey Baked USA grossly
23   violated these and other obligations under the License Agreement.
24         182. Honey Baked California shipped by common carrier Branded Products
25   and other products, including numerous side dishes, to consumers in inappropriate
26   and unsafe packaging that was not designed to and could not prevent food spillage
27   and spoilage or maintain temperature control.
28                                              68
                                                              CASE NO. 8:19-CV-01528 JVS (DFMx)
                                     DEFENDANTS’ ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT
                                     FOR INJUNCTIVE RELIEF, AND AMENDED COUNTERCLAIMS
Case 8:19-cv-01528-JVS-DFM Document 110 Filed 07/13/20 Page 69 of 82 Page ID
                                 #:2152

 1         183. In many instances, Honey Baked California simply placed hams and
 2   unsecure containers of side dishes in cardboard boxes, sometimes with an ice pack,
 3   and shipped them to customers in California via overnight couriers.
 4         184. Unbelievably, in several instances Honey Baked California shipped by
 5   common carrier the Brand’s signature product, the Honey Baked Ham, in a cardboard
 6   box with no ice pack or dry ice, and no insulation.
 7         185. Scores of customers complained to Honey Baked USA that their eagerly
 8   anticipated Honey Baked Ham was unsafe to eat, spoiled, and rotten.
 9         186. As a result of Honey Baked California’s violation of its duties, many
10   customers who placed orders for family celebrations and observations of the Easter
11   holiday received boxes filled with leaking or broken packages of spilled, spoiled
12   food. Many others complained they never received their Easter meals at all or
13   received them after the holiday.
14         187. The improper food shipments sent out by Honey Baked California over
15   the Easter holiday season generated more than 1,000 customer complaints and
16   hundreds of negative reviews posted on social media and other websites, endangered
17   health and safety, damaged Counterclaim Plaintiff, and caused serious and irreparable
18   harm to the HBH Brand.
19         188. The problems were compounded by Honey Baked California’s breach of
20   its duty to make available live customer support to respond to customer complaints
21   and inquiries.
22         189. Scores of dissatisfied customers reached out to Honey Baked USA
23   through many different channels, to express their displeasure and to relay stories of
24   being kept on hold with Honey Baked California’s ostensible customer support line
25   for hours, only to be disconnected without receiving assistance. Honey Baked USA
26   itself was many times unable to reach Honey Baked California to relay the
27   complaints.
28                                                69
                                                                 CASE NO. 8:19-CV-01528 JVS (DFMx)
                                        DEFENDANTS’ ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT
                                        FOR INJUNCTIVE RELIEF, AND AMENDED COUNTERCLAIMS
Case 8:19-cv-01528-JVS-DFM Document 110 Filed 07/13/20 Page 70 of 82 Page ID
                                 #:2153

 1         190. Honey Baked California’s breach of its obligations, inter alia, to (1)
 2   market all products as high-end, premium products in order to protect and enhance
 3   the image and goodwill of the Proprietary Marks and the System; (2) take all
 4   reasonable precautions to ensure that products that it packs and ships to consumers
 5   retain their original flavor, taste, quality, and other attributes; (3) use appropriate
 6   packaging and shipping materials and techniques; and (4) comply with directives
 7   from HBH Licensing regarding actions to be taken to maintain the quality and
 8   standards of the Brand and System reflected materially and unfavorably upon the
 9   reputation of the franchise operation and System, caused irreparable harm to the
10   Brand, and damaged HBH Licensing.
11         191. HBH Licensing is entitled to an order directing Honey Baked California
12   to specifically perform its obligations under the License Agreement, including but not
13   limited to the mandates that: (1) it take all reasonable precautions to ensure that
14   products that it packs and ships to consumers retain their original flavor, taste,
15   quality, and other attributes; (2) use appropriate packaging and shipping materials and
16   techniques; and (3) comply with directives from HBH Licensing regarding actions to
17   be taken to maintain the quality and standards of the Brand and System, so long as
18   the License Agreement remains in effect.
19       Count IV—Breach of Contract—Unauthorized Use of Proprietary Marks
20                  (By HBH Licensing against Honey Baked California)
21         192. The Counterclaim Plaintiffs hereby incorporate the allegations of
22   paragraphs 1–191 as if fully set forth herein.
23         193. The License Agreement grants Honey Baked California a clearly defined
24   and limited License to use the Proprietary Marks.
25         194. Honey Baked California is only licensed to use the Proprietary Marks on
26   those Branded Products identified in Exhibit B of the License Agreement. See
27   License Agreement § 1(e)(iii), 2(a), 6(a), 6(a)(i).
28                                               70
                                                               CASE NO. 8:19-CV-01528 JVS (DFMx)
                                      DEFENDANTS’ ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT
                                      FOR INJUNCTIVE RELIEF, AND AMENDED COUNTERCLAIMS
Case 8:19-cv-01528-JVS-DFM Document 110 Filed 07/13/20 Page 71 of 82 Page ID
                                 #:2154

 1         195. The License Agreement expressly prohibits the Licensee from using the
 2   Proprietary Marks for any products other than the Branded Products identified in
 3   Exhibit B of the Agreement without HBH Licensing’s prior written approval, which
 4   HBH Licensing may withhold in its sole discretion. See License Agreement § 6(a)(i).
 5         196. The License Agreement provides that any use of the Proprietary Marks
 6   for products not identified as Branded Products without HBH Licensing’s prior
 7   written approval constitutes a material breach of the Agreement. See License
 8   Agreement § 6(a).
 9         197. Without the authorization or approval of HBH Licensing, Honey Baked
10   California has offered for sale, and on information and belief continues to offer for
11   sale, in packaging bearing the Proprietary Marks, numerous types of food products
12   that are not authorized Branded Products.
13         198. Honey Baked California’s unauthorized use of the Proprietary Marks on
14   food products not authorized as Branded Products materially breaches the License
15   Agreement and irreparably damages Counterclaim Plaintiff and the HBH Brand and
16   System. See License Agreement § 6(a).
17         199. HBH Licensing is entitled to an order directing Honey Baked California
18   to specifically perform its obligations under the License Agreement, including but not
19   limited to, immediately and permanently suspending the unauthorized use of the
20   Proprietary Marks all products that are not approved for sale as Branded Products.
21     Count V—Breach of Contract—Unauthorized Use of and Refusal to Transfer
22                       Domain Names and Social Media Accounts
23                  (By HBH Licensing against Honey Baked California)
24         200. The Counterclaim Plaintiffs hereby incorporate the allegations of
25   paragraphs 1–199 as if fully set forth herein.
26

27

28                                               71
                                                              CASE NO. 8:19-CV-01528 JVS (DFMx)
                                     DEFENDANTS’ ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT
                                     FOR INJUNCTIVE RELIEF, AND AMENDED COUNTERCLAIMS
Case 8:19-cv-01528-JVS-DFM Document 110 Filed 07/13/20 Page 72 of 82 Page ID
                                 #:2155

 1         201. Through the License Agreement, Honey Baked California agreed that
 2   any advertising or marketing that it conducts through the Internet shall be made in
 3   accordance with any policies that HBH Licensing shall designate from time to time.
 4         202. Additionally, the License Agreement provides that Honey Baked
 5   California may operate and maintain a website for its Business using the Proprietary
 6   Marks only at a domain name that HBH Licensing has approved in writing.
 7         203. Further, Honey Baked California may not register or use domain names,
 8   or establish or use social media accounts, without HBH Licensing’s prior written
 9   consent.
10         204. The License Agreement also provides that HBH Licensing has the right
11   to require that any domain names and social media accounts used by Honey Baked
12   California be registered in HBH Licensing’s name.
13         205. The License Agreement further provides that Honey Baked California
14   must fully comply with any specifications, standards, policy statements, rules or any
15   other requirements specified by Licensor from time to time related to the use of the
16   Proprietary Marks on the Internet and/or any operations of the Business on the
17   Internet.
18         206. Honey Baked California is using or has used the domain names
19   shophoneybaked.com and hbhca.com, both of which are registered in its own name,
20   without approval from HBH Licensing.
21         207. On November 1, 2019, HBH Licensing sent Honey Baked California a
22   letter notifying it of its various breaches of, and obligations under, the License
23   Agreement, including Honey Baked California’s obligation to transfer all domain
24   names used in its Business to HBH Licensing upon request.
25         208. Also in that letter, HBH Licensing requested that Honey Baked
26   California transfer the registration of the domain names shophoneybaked.com and
27   hbhca.com to HBH Licensing by March 1, 2020.
28                                            72
                                                             CASE NO. 8:19-CV-01528 JVS (DFMx)
                                    DEFENDANTS’ ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT
                                    FOR INJUNCTIVE RELIEF, AND AMENDED COUNTERCLAIMS
Case 8:19-cv-01528-JVS-DFM Document 110 Filed 07/13/20 Page 73 of 82 Page ID
                                 #:2156

 1         209. On November 27, 2019, HBH Licensing updated its Internet Guidelines,
 2   which set forth requirements pertaining to use of the Proprietary Marks in digital
 3   media. These updated requirements, which became effective February 1, 2020,
 4   permitted Honey Baked California to use the domain names that it previously
 5   registered under certain conditions, including that Honey Baked California transfer
 6   ownership of the domain names to Honey Baked USA, include titles and metatags
 7   that clearly define the territorial limitations of the California website, and include
 8   features distinguishing that website from the National Website.
 9         210. Despite initially agreeing to transfer the domain names to HBH
10   Licensing in accordance with the License Agreement, Honey Baked California has
11   since refused to do so, in breach of the License Agreement.
12         211. Honey Baked California has also breached the License Agreement by
13   establishing and using numerous social media accounts in the operation of its
14   Business, including accounts on Facebook and Twitter, without HBH Licensing’s
15   prior written consent and thereby has irreparably damaged Counterclaim Plaintiff, the
16   Brand, and the System.
17         212. HBH Licensing is entitled to an order directing Honey Baked California
18   to specifically perform its obligations under the License Agreement, including but not
19   limited to: (1) transfer of the registration and ownership of the domain names
20   shophoneybaked.com and hbhca.com to HBH Licensing; (2) transfer of control of all
21   social media accounts using the Proprietary Marks in the operation of Honey Baked
22   California’s Business; (3) comply with the Internet Guidelines regarding use of titles
23   and metatags that clearly define the territorial limitations of the California website
24   and the inclusion of features distinguishing that website from the National Website,
25   so long as the License Agreement remains in effect.
26

27

28                                            73
                                                             CASE NO. 8:19-CV-01528 JVS (DFMx)
                                    DEFENDANTS’ ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT
                                    FOR INJUNCTIVE RELIEF, AND AMENDED COUNTERCLAIMS
Case 8:19-cv-01528-JVS-DFM Document 110 Filed 07/13/20 Page 74 of 82 Page ID
                                 #:2157

 1        Count VI—Breach of Contract—Noncompliance with Brand Standards
 2                  (By HBH Licensing against Honey Baked California)
 3         213. The Counterclaim Plaintiffs hereby incorporate the allegations of
 4   paragraphs 1–212 as if fully set forth herein.
 5         214. The License Agreement obligates Honey Baked California to, inter alia,
 6   use and display the Proprietary Marks as authorized and directed by HBH Licensing.
 7         215. In exercise of its rights under the License Agreement, HBH Licensing
 8   from time to time updates Brand logos and other Proprietary Marks.
 9         216. The License Agreement requires Honey Baked California to use and
10   employ updated Proprietary Marks as directed by HBH Licensing.
11         217. On or about October 13, 2018, HBH Licensing updated its Brand
12   Standards for printing and display of the Proprietary Marks.
13         218. Although most of the rest of the System immediately adopted the
14   updated Proprietary Marks, HBH Licensing delayed the effective date of this update
15   for Honey Baked California until June 1, 2019, so that Honey Baked California
16   would have time to exhaust existing supplies of packaging and other materials
17   bearing the legacy Proprietary Marks.
18         219. Despite repeated requests from HBH Licensing and repeated assurances
19   of compliance from Honey Baked California, Honey Baked California continued to
20   use noncompliant packaging at least through the 2020 Easter holiday season.
21         220. Honey Baked California’s refusal to comply with Brand standards for
22   use of the Proprietary Marks violates the License Agreement, does not confirm to
23   System standards, undermines the licensing system and the uniform use of the
24   Proprietary Marks throughout the System, and irreparably harms Counterclaim
25   Plaintiff and the HBH Brand and System.
26         221. HBH Licensing is entitled to an order directing Honey Baked California
27   to specifically perform its obligations under the License Agreement, including but not
28                                              74
                                                              CASE NO. 8:19-CV-01528 JVS (DFMx)
                                     DEFENDANTS’ ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT
                                     FOR INJUNCTIVE RELIEF, AND AMENDED COUNTERCLAIMS
Case 8:19-cv-01528-JVS-DFM Document 110 Filed 07/13/20 Page 75 of 82 Page ID
                                 #:2158

 1   limited to bringing and keeping all packaging materials making use of the Proprietary
 2   Marks into compliance with updated Brand standards, so long as the License
 3   Agreement remains in effect.
 4             Count VII—Federal Trademark Infringement, 15 U.S.C. 1114(1)
 5                    (By Honey Baked USA against Honey Baked California)
 6         222. The Counterclaim Plaintiffs hereby incorporate the allegations of
 7   paragraphs 1–222 as if fully set forth herein.
 8         223. Honey Baked USA owns the trademarks HONEYBAKED, HONEY
 9   BAKED HAM and the HONEY BAKED HAM COMPANY (“the HONEYBAKED
10   marks”), which have been duly registered in the United States Patent and Trademark
11   office.
12         224. Copies of the corresponding registration certificates are attached as
13   Exhibit 1 and constitute evidence of Honey Baked USA’s ownership of and exclusive
14   rights to use the marks in connection with the goods and services recited in the
15   registrations.
16         225. By and through its wholly owned subsidiary HBH Licensing, Honey
17   Baked USA has licensed the use of the HONEYBAKED marks to Honey Baked
18   California for use on specified food products. Without authorization or approval,
19   Honey Baked California is using certain reproductions, copies, or colorable imitations
20   of the HONEYBAKED marks on certain types of food products not authorized for
21   sale as Branded Products under the License Agreement.
22         226. Additionally, by and through its wholly owned subsidiary HBH
23   Licensing, Honey Baked USA has licensed the use of the HONEYBAKED marks for
24   use in specified domain names and subject to territorial restrictions. Without
25   authorization or approval, Honey Baked California is using in the operation of its
26   Business unapproved domain names incorporating reproductions, copies, or colorable
27   imitations of the HONEYBAKED marks on websites without titles or metatags that
28                                              75
                                                              CASE NO. 8:19-CV-01528 JVS (DFMx)
                                     DEFENDANTS’ ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT
                                     FOR INJUNCTIVE RELIEF, AND AMENDED COUNTERCLAIMS
Case 8:19-cv-01528-JVS-DFM Document 110 Filed 07/13/20 Page 76 of 82 Page ID
                                 #:2159

 1   clearly define the territorial limitations of the California website and without features
 2   distinguishing the California website from the National Website.           Honey Baked
 3   California also has used without approval in the operation of its Business social
 4   media accounts incorporating reproductions, copies, or colorable imitations of the
 5   HONEYBAKED marks.
 6         227. Honey Baked California’s actions in using the HONEYBAKED marks
 7   beyond the scope of the license have caused Honey Baked USA to lose control over
 8   the reputation and goodwill associated with the HONEYBAKED marks.
 9         228. Honey Baked California’s unauthorized uses of the HONEYBAKED
10   marks, as described above, is likely to cause, and has already caused, confusion,
11   deception, or mistake among consumers concerning the source, affiliation, or
12   sponsorship of Honey Baked California’s products and services, and concerning the
13   affiliation, connection, approval, sponsorship, or association of these products with
14   Honey Baked USA.
15         229. Honey Baked California’s unauthorized uses of the HONEYBAKED
16   marks constitute trademark infringement in violation of Section 32 of the Lanham
17   Act, 15 U.S.C. § 1114.
18         230. As a direct and proximate result of Honey Baked California’s actions
19   alleged above, Honey Baked USA has been damaged and will continue to be
20   damaged.
21         231. Honey Baked California’s infringement irreparably injures Counterclaim
22   Plaintiff’s business, reputation, and goodwill, which are embodied in the
23   HONEYBAKED marks. Counterclaim Plaintiff has no remedy at law and is entitled
24   to an injunction restraining Honey Baked California from engaging in further acts of
25   infringement.
26

27

28                                              76
                                                              CASE NO. 8:19-CV-01528 JVS (DFMx)
                                     DEFENDANTS’ ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT
                                     FOR INJUNCTIVE RELIEF, AND AMENDED COUNTERCLAIMS
Case 8:19-cv-01528-JVS-DFM Document 110 Filed 07/13/20 Page 77 of 82 Page ID
                                 #:2160

 1              Count VIII—Federal Unfair Competition, 15 U.S.C. § 1125(a)
 2                (By Honey Baked USA against Honey Baked California)
 3         232. The Counterclaim Plaintiffs hereby incorporate the allegations of
 4   paragraphs 1–231 as if fully set forth herein.
 5         233. As detailed above, Honey Baked California is selling, offering for sale,
 6   and distributing certain unauthorized food products using packaging that infringes the
 7   HONEYBAKED marks.
 8         234. Honey Baked California is also using domain names and social media
 9   accounts in the operation of its Business that infringe the HONEYBAKED marks.
10         235. Honey Baked California’s acts have caused Honey Baked USA to lose
11   control over the reputation and goodwill associated with its HONEYBAKED marks.
12         236. Honey Baked California’s unauthorized use of the HONEYBAKED
13   marks constitutes false designation of origin and unfair competition in violation of
14   Section 43(a) of the Lanham Act, 15 U.S.C. § 1125(a).
15         237. As a direct and proximate result of Honey Baked California’s actions
16   alleged above, Counterclaim Plaintiff has been injured and will continue to be
17   injured.
18         238. Honey Baked California’s infringement irreparably injures Counterclaim
19   Plaintiff’s business, reputation, and goodwill. Counterclaim Plaintiff has no remedy
20   at law and is entitled to an injunction restraining Honey Baked California from
21   engaging in further acts of unfair competition.
22                  Count IX—Termination of License Agreement under
23                          California Bus. & Prof. Code § 20020
24                  (By HBH Licensing against Honey Baked California)
25         239. The Counterclaim Plaintiffs hereby incorporate the allegations of
26   paragraphs 1–238 as if fully set forth herein.
27

28                                              77
                                                              CASE NO. 8:19-CV-01528 JVS (DFMx)
                                     DEFENDANTS’ ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT
                                     FOR INJUNCTIVE RELIEF, AND AMENDED COUNTERCLAIMS
Case 8:19-cv-01528-JVS-DFM Document 110 Filed 07/13/20 Page 78 of 82 Page ID
                                 #:2161

 1         240. California Business & Professions Code § 20020 provides that a
 2   franchisor may terminate a franchise prior to the expiration of its term for good cause.
 3         241. Section 20020 defines good cause as “the failure of the franchisee to
 4   substantially comply with the lawful requirements imposed upon the franchisee by
 5   the franchise agreement after being given notice of at least 60 days in advance of the
 6   termination and a reasonable opportunity, which in no event shall be less than 60
 7   days from the date of the notice of noncompliance, to cure the failure.” Id.
 8         242. Honey Baked California is a franchisee of the HBH Brand within the
 9   meaning of § 20020.
10         243. HBH Licensing is the franchisor of the HBH Brand within the meaning
11   of § 20020.
12         244. The License Agreement is a franchise agreement within the meaning of
13   § 20020.
14         245. As detailed in Counts I – VI supra, Honey Baked California has
15   repeatedly failed to substantially comply with numerous lawful requirements imposed
16   on it by the License Agreement.
17         246. Honey Baked California has received numerous notices of and
18   reasonable opportunities to cure its noncompliance with lawful requirements imposed
19   by the License Agreement and has failed to do so.
20         247. Based on Honey Baked California’s repeated, uncured noncompliance
21   with numerous lawful requirements imposed by the License Agreement, good cause
22   exists to terminate Honey Baked California’s license to use the HBH Brand and all
23   associated Proprietary Marks and information, and HBH Licensing is entitled to a
24   declaration to that effect.
25         248. HBH Licensing has a real and reasonable apprehension that if it
26   exercised its right to terminate the License Agreement, Honey Baked California
27

28                                             78
                                                              CASE NO. 8:19-CV-01528 JVS (DFMx)
                                     DEFENDANTS’ ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT
                                     FOR INJUNCTIVE RELIEF, AND AMENDED COUNTERCLAIMS
Case 8:19-cv-01528-JVS-DFM Document 110 Filed 07/13/20 Page 79 of 82 Page ID
                                 #:2162

 1   would seek judicial relief. HBH Licensing thus requires a declaratory judgment that it
 2   is entitled to terminate the License Agreement and requests that the court enter one.
 3                Count X—Termination of License Agreement under
 4                           California Bus. & Prof. Code § 20021
 5                  (By HBH Licensing against Honey Baked California)
 6         249. The Counterclaim Plaintiffs hereby incorporate the allegations of
 7   paragraphs 1–248 as if fully set forth herein.
 8         250. The License Agreement provides that grounds for termination prior to
 9   the expiration of its term include, inter alia, the occurrence of any event specified in
10   the version of California Business & Professions Code § 20021 in effect on the
11   effective date of the License Agreement. See License Agreement § 13(a)(iii), or the
12   occurrence of any other event that shall be deemed to be good cause for termination
13   under California law.
14         251. The version of Section 20021 in effect on July 1, 2015 provides that a
15   franchisor may terminate a franchise prior to the expiration of its term immediately,
16   without providing an opportunity to cure, where, inter alia, (1) the franchisee, after
17   curing any failure in accordance with § 20020, again engages in the same
18   noncompliance, see § 20021(f); (2) the franchisee repeatedly fails to comply with one
19   or more requirements of the franchise, whether or not corrected after notice, see §
20   20021(g); or (3) the franchisee engages in conduct that reflects materially and
21   unfavorably upon the operation and reputation of the franchise business or system,
22   see § 20021(d). In addition, the failure of the franchisee to comply with the lawful
23   requirements imposed upon it by the franchise agreement after being given notice of
24   the noncompliance and a reasonable opportunity to cure the failure constitutes good
25   cause for termination of the agreement under the operative version of § 20020.
26         252. Honey Baked California is a franchisee of the HBH Brand within the
27   meaning of § 20021.
28                                              79
                                                              CASE NO. 8:19-CV-01528 JVS (DFMx)
                                     DEFENDANTS’ ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT
                                     FOR INJUNCTIVE RELIEF, AND AMENDED COUNTERCLAIMS
Case 8:19-cv-01528-JVS-DFM Document 110 Filed 07/13/20 Page 80 of 82 Page ID
                                 #:2163

 1         253. HBH Licensing is the franchisor of the HBH Brand within the meaning
 2   of § 20021.
 3         254. The License Agreement is a franchise agreement within the meaning of
 4   § 20021.
 5         255. As set forth herein, Honey Baked California has repeatedly failed to
 6   comply with one or more requirements of the License Agreement.
 7         256. Honey Baked California’s noncompliance includes both repeated
 8   failures to comply with individual requirements of the License Agreement and
 9   failures to comply with multiple requirements of the License Agreement. In addition,
10   Honey Baked California has engaged in conduct which reflects materially and
11   unfavorably upon the operation and reputation of the Honey Baked franchise business
12   and system.
13         257. Based on Honey Baked California’s repeated noncompliance with
14   multiple requirements of the License Agreement, its recurrent non-compliance with
15   individual requirements of the License Agreement after notice and cure, and its
16   conduct that reflects materially and unfavorably upon the operation and reputation of
17   Honey Baked USA, valid grounds exist to terminate Honey Baked California’s
18   license to use the HBH Brand and all associated Proprietary Marks and information,
19   and HBH Licensing is entitled to a declaration to that effect.
20         258. HBH Licensing has a real and reasonable apprehension that if it
21   exercised its right to terminate the License Agreement, Honey Baked California
22   would seek judicial relief. HBH Licensing thus requires a declaratory judgment that it
23   is entitled to terminate the License Agreement and requests that the court enter one.
24                                  PRAYER FOR RELIEF
25         WHEREFORE, the Defendants respectfully request judgment as follows:
26

27

28                                              80
                                                              CASE NO. 8:19-CV-01528 JVS (DFMx)
                                     DEFENDANTS’ ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT
                                     FOR INJUNCTIVE RELIEF, AND AMENDED COUNTERCLAIMS
Case 8:19-cv-01528-JVS-DFM Document 110 Filed 07/13/20 Page 81 of 82 Page ID
                                 #:2164

 1         1.       That the Court enter judgment in favor of Honey Baked USA and HBH
 2   Licensing on all of Honey Baked California’s claims and dismiss those claims with
 3   prejudice;
 4         2.       That Honey Baked California take nothing;
 5         3.       That the Court enter a declaratory judgment finding that HBH Licensing
 6   is justified in terminating the License Agreement under California Business &
 7   Professions Code § 20020 and/or § 20021;
 8         4.       In the alternative, should the Court not enter the declaratory judgment
 9   requested in the immediately preceding paragraph, that the Court enter a declaratory
10   judgment finding that Honey Baked California has breached the License Agreement
11   in each of the ways set forth in HBH Licensing’s counterclaims for breach of
12   contract;
13         5.       In the event that the Court grants all or part of the relief requested in the
14   immediately preceding paragraph, that the Court also order Honey Baked California
15   to specifically perform each of its obligations under the License Agreement that the
16   Court finds Honey Baked California to have breached;
17         6.       That the Court order Honey Baked California to assign all
18   HONEYBAKED-formative and HBH-formative domain names, and any other
19   domain       names   containing    reproductions,    copies,   colorable    imitations,    or
20   abbreviations of, or references to, the Proprietary Marks, that Honey Baked
21   California owns, has registered, or controls, to HBH Licensing, including, without
22   limitation, the domain names shophoneybaked.com and hbhca.com;
23         7.       That the Court order Honey Baked California to transfer control of all
24   social media accounts used in its Business to HBH Licensing;
25         8.       That the Court enjoin Honey Baked California’s infringement and
26   unauthorized use of the HONEYBAKED marks;
27

28                                                81
                                                                CASE NO. 8:19-CV-01528 JVS (DFMx)
                                       DEFENDANTS’ ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT
                                       FOR INJUNCTIVE RELIEF, AND AMENDED COUNTERCLAIMS
Case 8:19-cv-01528-JVS-DFM Document 110 Filed 07/13/20 Page 82 of 82 Page ID
                                 #:2165

 1         9.     That the Court award Honey Baked USA and HBH Licensing their
 2   attorneys’ fees and costs incurred in connection with this litigation, pursuant to 15
 3   U.S.C. § 1117 and the License Agreement, or as otherwise permitted by law; and
 4         10.    That the Court award Honey Baked USA and HBH Licensing such
 5   additional relief as it deems just and proper.
 6
     DATED: July 13, 2020
 7
                                             Respectfully submitted,
 8
                                             KILPATRICK TOWNSEND &
 9                                           STOCKTON LLP
10
                                              /s/ J. David Mayberry
11                                           J. DAVID MAYBERRY
                                             KOLLIN J. ZIMMERMANN
12                                           MARK H. REEVES
13
                                             Attorneys for Defendants
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                               82
                                                               CASE NO. 8:19-CV-01528 JVS (DFMx)
                                      DEFENDANTS’ ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT
                                      FOR INJUNCTIVE RELIEF, AND AMENDED COUNTERCLAIMS
